Exhibit 10.2

GMP AMENDMENT

This GMP Amendment amends the Agreement for Guaranteed Maximum Price
Construction Services between Owner and Contractor signed by the Owner on
January 16, 2013 and the Contractor on February 5, 2013 (the “Agreement”).

Pursuant to Section 3.1 and Addendum 1 of the Agreement, the Owner and
Contractor establish a Guaranteed Maximum Price for the Work as set forth below.

The Contractor’s Guaranteed Maximum Price (“GMP”) for the Work is:

One Hundred Nineteen Million, Five Hundred Eighty-One Thousand, One Hundred
Eighty-Six and 00/100 Dollars ($119,581,186.00).

In addition to the Agreement, the Guaranteed Maximum Price is based upon the
following assumptions:

 

1. Allowances as follows:

 

$ 1,500,000      

for landscaping and irrigation

$ 5,000,000      

for kitchen equipment

$ 5,990,860      

for track relocation and accessories including track irrigation, paddock,
winners circle and viewing area

$ 818,168      

for Owner controlled Design Continuation Allowance

All of the above are Owner Controlled Allowances.

The parties will reconcile allowances as part of the close out process at
project completion to determine any net adjustments. Any amount remaining unused
by the Contractor at the end of the project shall accrue solely to the Owner.

 

2. Shared Savings: It is agreed that upon Final Completion, if the GMP (as
adjusted by Change Orders) exceeds the actual Cost of the Work plus the
Contractor’s Fee, then the amount of such excess shall be referred to herein as
the “Savings,” with the Savings to accrue to the benefit of the parties as
follows: 50% to Owner, 50% to Contractor, exclusive of Owner Controlled
Allowances.

It is further agreed that with respect to Union/MBE Premiums line item estimate
of $1,000,000 in the Schedule of Values, any unused funds shall accrue solely to
the benefit of the Owner and shall not be subject to the 50/50 shared savings
split.

All provisions within the Agreement, including but not limited to Section 3.1.6,
are hereby amended to conform to this stated agreement.



--------------------------------------------------------------------------------

3. It is agreed that the Date of Substantial Completion/Open to the Public is
May 1, 2014, subject to extensions of time as may be permitted by the Agreement,
including extensions required due to delay in the Owner’s securing of Regulatory
Approvals and/or delay in completion of Owner’s responsibilities to the extent
same are outside the control of the Contractor.

Liquidated Damages: Fifteen Thousand Dollars ($15,000.00) per day for each day
of delay after the fifth (5th) day after the Guaranteed Date of Substantial
Completion (as may be modified by time extensions permitted by the Agreement)
until Substantial Completion is achieved, up to a total amount of one-half of
the Contractor’s Fee.

Savings Clause: Should the Contractor fail to achieve Substantial
Completion/Open to the Public by the Guaranteed Date of Substantial Completion
of May 1, 2014 (subject to extensions of time as may be permitted by the
Agreement), then the Contractor shall not receive the amount of $500,000 from
the Contractor’s portion of any shared savings otherwise due the Contractor
pursuant to Paragraph 2 above (if any).

The Project Schedule is attached as Exhibit B.

The Project Schedule ties to Exhibit Q, which states the Project’s Design
Deliverable Milestones. Exhibit Q is attached hereto and incorporated by
reference. It is agreed that the Contractor shall receive an extension of time,
day for day, by which the Project is delayed due to the Owner’s design team’s
failure to timely comply with the Design Deliverable Milestones only to the
extent that it can be proven by the Contractor that Owner and Design Team were
unable to provide sufficient supplemental information satisfactory to maintain
the overall Construction Schedule.

 

4. Construction Contingency: The Construction Contingency is agreed to be
$2,491,513.00. The last two sentences of Paragraph 3.1.6 of the Agreement are
deleted. To the extent that the Construction Contingency is not depleted at
project completion, all remaining funds in the Construction Contingency shall be
deemed as “Savings” and distributed between the parties in accordance with the
provisions of Paragraph 2 above. This contractor Construction Contingency is
included within the current GMP and is completely independent of the Project
Contingency. The Project Contingency is excluded from any savings clause
calculation.

 

7. Supporting Exhibits for GMP Amendment as follows.

 

Exhibit B:    Project Schedule Exhibit C:    Contractor’s Personnel Exhibit D:
   Not Used Exhibit E:    Drawing Log Exhibit F:    Not Used Exhibit G:    GMP
Bid Estimate & Scope Clarifications Exhibit Q:    Design Deliverable Milestones

 

   8. Except to the extent amended by this GMP Amendment, the terms and
conditions of the Agreement shall remain unchanged and in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Agreement for Guaranteed Maximum Price Construction Services to be as executed
as of July 12, 2013.

 

PNK (OHIO), LLC     W.G. YATES & SONS CONSTRUCTION COMPANY By:  

/s/ Anthony Sanfilippo

    By:  

/s/ Chet Nadolski

Printed Name:  

Anthony Sanfilippo

    Printed Name:  

Chet Nadolski

Title:  

Chief Executive Officer

    Title:  

Senior Vice President

Date:  

7/12/13

    Date:  

07/16/13

    PARIC CORPORATION     By:  

/s/ P. Joseph McKee, III

    Printed Name:  

P. Joseph McKee, III

    Title:  

Chief Executive Officer

    Date:  

7-15-13

 

3



--------------------------------------------------------------------------------

EXHIBIT B

PROJECT SCHEDULE



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg005.jpg]

YATES CONSTRUCTION

River Downs Race Track / Gaming and Entertainment Center 031

Summary Schedule

PARIC

EXPERIENCE EXCELLENCE.

Activity ID Activity Name Original Duration Duration % Complete Start Finish J F
A M J J A S O N D J F A M J J

Milestones

1000 Notice to proceed 0 100% 11-19-12 A

1028 Contract Start Date 0 100% 12-19-12 A

1027 Relocated track ready for operation 0 0% 9-29-13

1169 Central plant operational 0 0% 10-8-13

1142 Gaming floor ready for VLTS 0 0% 3-3-14

1166 Grandstand complete 0 0% 4-28-14

1167 Gaming/BOH complete 0 0% 4-29-14

1168 Final inspections/turnover 0 0% 5-1-14

Design Activities

1192 Demo plan for track 3 100% 11-19-12 A 11-21-12 A

1200 Track Relocation CD’s complete 30 25% 2-18-13 A 3-26-13

1207 Site Utilities CD’s complete 30 25% 2-18-13 A 3-26-13

1203 Site civil CD’s complete 30 25% 2-18-13 A 3-26-13

1202 Test pile package (by structural) 0 100% 3-4-13 A

1201 Issue foundation package(piles & pile caps) 0 100% 3-11-13 A

1193 Concrete podium structure CD’s complete 0 0% 3-18-13*

1194 Steel Structure Gaming/BOH CD’s complete 0 0% 3-18-13*

1428 Porte Cochere foundation revisions complete 0 0% 3-28-13*

Actual Work Critical Remaining… Page 1 of 20 Data Date 3-4-13

Remaining Work Milestone

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg006.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish J F
A M J J A S O N D J F A M J J

1195 Grandstand building Sturcture CD’s complete 0 0% 4-1-13*

1209 Track relocation Utilities/Civil CD’s complete 0 0% 4-1-13*

1198 Gaming/BOH MEP (central plant , risers, rough in) 0 0% 4-30-13*

1196 Gaming/BOH exterior cladding CD’s complete 0 0% 5-1-13*

1197 Grandstand Exterior Cladding CD’s complete 0 0% 5-1-13*

1206 Barns/backside buildings CD’s complete 0 0% 5-1-13*

1199 Grandstand MEP ( rough in) 0 0% 5-17-13*

1204 Gaming/BOH Architectural /Interior finishes CD’s complete 0 0% 5-30-13*

1429 FFE support items(light fixtures, signage, etc.) 0 0% 5-30-13*

1426 Gaming/BOH MEP 100% complete 0 0% 6-10-13*

1205 Grandstand Architectural CD’s complete 0 0% 7-1-13*

1427 Grandstand MEP 100% complete 0 0% 7-15-13*

1208 Interior Design/FFE CD’s Complete 0 0% 7-15-13*

Pre-Construction

1002 Demo permits 21 100% 11-19-12 A 12-14-12 A

1004 Demo Subcontracting/Process 21 100% 11-19-12 A 12-11-12 A

1015 Track relocation subcontractor selection/contracting/mobilizatio 21 100%
11-19-12 A 12-11-12 A

1001 Mobilize on site 21 100% 12-15-12 A 1-15-13 A

1016 Track relocation permits 16 50% 12-19-12 A 3-11-13

1003 Environmental protection measures in place 21 100% 1-16-13 A 1-18-13 A

1105 Civil/utility permits 28 100% 2-18-13 A 3-4-13 A

1103 Building foundation permits 14 0% 3-5-13 A 3-17-13

1106 Podium Structure Building permits 10 0% 3-18-13 3-27-13

1005 Track upper surface Bidding/Contracting 45 0% 4-2-13 5-16-13

1006 New barn/building permits 8 0% 5-1-13 5-8-13

1007 New barn/building procurement/subcontracting process 45 0% 5-1-13 6-14-13

Actual Work Critical Remaining… Page 2 of 20 Data Date 3-4-13

Remaining Work Milestone

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg007.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish J F
A M J J A S O N D J F A M J J

Demolition

Phase 1

1008 Demo existing barns 28 100% 1-7-13 A 1-18-13 A

1012 Remove existing track rails/posts/markers 28 100% 1-7-13 A 1-18-13 A

1020 Demo existing grand stand 60 90% 1-14-13 A 3-9-13

1009 Demo existing fences as required 21 100% 1-21-13 A 2-7-13 A

1011 Demo existing parking areas as required 28 50% 2-5-13 A 3-17-13

1029 Demo existing service road as required 45 100% 2-13-13 A 2-15-13 A

Earthwork/Infrastructure

Phase 1

1079 Mobilization 12 100% 2-18-13 A 3-1-13 A

1076 Earthwork/Drainage submittals/approvals 12 50% 2-27-13 A 4-16-13

1089 Silt fence/ environmental protection measures 5 100% 2-27-13 A 3-3-13 A

1091 Strip infield stockpile area/cut fill West half 6 10% 3-4-13 A 4-17-13

1094 Gaming building pad and grade 7 10% 3-4-13 A 4-17-13

1090 West Sediment Basin earthwork 2 50% 3-4-13 A 4-11-13

1077 Storm Structure production 20 0% 4-17-13 5-6-13

1095 Stone access roads 7 0% 4-17-13 4-24-13

1096 Fill main entrance area (including surcharge) 12 0% 4-17-13 4-29-13

1092 Strip and stockpile track material 9 0% 4-17-13 4-26-13

1093 Bulk earthwork West track area and pond 20 0% 4-26-13 5-16-13

1411 Storm crew #1 HW15-102 6 0% 5-9-13 5-14-13

1412 Storm crew #1 Ex to 99 3 0% 5-15-13 5-17-13

1097 Cut/Fill balance of track to West parking lot 22 0% 5-16-13 6-7-13

Actual Work Critical Remaining… Page 3 of 20 Data Date 3-4-13

Remaining Work Milestone

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg008.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish J F
A M J J A S O N D J F A M J J

1413 Storm crew #1 HW2 to-#60 3 0% 5-22-13 5-24-13

1414 Storm crew #2 HW16 to #118 and tie in 18 0% 5-22-13 6-8-13

1416 Storm crew #1 HW1 to 4 6 0% 5-25-13 5-30-13

1417 Storm crew #1 #3 to #31 2 0% 5-31-13 6-1-13

1418 Storm crew #1 HW3-HW12 crossing track 5 5 0% 6-2-13 6-6-13

1420 Storm crew #1 #31 to #58 West Lot North Area 9 0% 6-7-13 6-15-13

1098 Track underdrain crew 15 0% 6-7-13 6-22-13

1099 Strip and stock topsoil balance of site 7 0% 6-7-13 6-14-13

1415 Storm crew #2 #60 to #63 and #60 to #95 partial N lot drainage 10 0% 6-9-13
6-18-13

1100 Balance of site cut to fill 27 0% 6-14-13 7-11-13

1421 Storm crew #1 #4 to #30 West lot South Area 15 0% 6-16-13 6-30-13

1419 Storm crew #2 #108 to #152 SE area drainage 16 0% 6-19-13 7-4-13

1422 Storm crew #1 #113 to #134 Barn area drainage 12 0% 7-1-13 7-12-13

1423 Storm crew #2 #63 to #87 drainage at south of building pad 9 0% 7-5-13
7-13-13

1101 Grade pond and swales 6 0% 7-11-13 7-17-13

1424 Storm crew #2 #63 to #74 drainage at North of building pad 11 0% 7-14-13
7-24-13

1102 East Barn Area 14 0% 7-17-13 7-31-13

1104 Back pavement and curb islands 18 0% 7-31-13 8-18-13

1220 Landscape/infield grading 24 0% 8-3-13 8-27-13

Construction

Phase 1

Race Track

1080 Dirt Track layout 3 0% 3-26-13 3-29-13

1082 Install aggregate subbase Section 1 42 0% 6-7-13 7-19-13

1180 Install aggregate subbase Section 3 42 0% 6-7-13 7-19-13

1083 Clay base course Section 1 42 0% 6-22-13 8-3-13

1181 Clay base course Section 3 42 0% 6-22-13 8-3-13

1084 Sand cushion course Section 1 42 0% 7-7-13 8-18-13

Actual Work Critical Remaining… Page 4 of 20 Data Date 3-4-13

Remaining Work Milestone

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg009.jpg]

Activity ID

Activity Name

Original Duration

Duration % Complete

Start

Finish

J F A M J J A S O N D J F A M J J

1182

Sand cushion course Section 3

42

0%

7-7-13

8-18-13

1109

New service road

70

0%

7-19-13

9-27-13

1176

Install aggregate subbase Section 2

42

0%

7-19-13

8-30-13

1184

Install aggregate subbase Section 4

42

0%

7-19-13

8-30-13

1177

Clay base course Section 2

42

0%

8-3-13

9-14-13

1185

Clay base course Section 4

42

0%

8-3-13

9-14-13

1178

Sand cushion course Section 2

42

0%

8-18-13

9-29-13

1186

Sand cushion course Section 4

42

0%

8-18-13

9-29-13

1214

Turf track grassing

60

0%

9-2-13*

10-31-13

1085

Install rails

28

0%

9-14-13

10-12-13

1087

landscaping/grassing

60

0%

10-2-13

11-30-13

1086

Install mile markers/finish posts

7

0%

10-12-13

10-19-13

1088

Clean/Punch/Inspection/turnover

12

0%

12-1-13

12-12-13

New 550 Stall Barns

1017

Site Prep

14

0%

6-15-13

6-28-13

1018

Foundations (shallow)

28

0%

6-22-13

7-19-13

1019

MEP underground rough-in

28

0%

7-6-13

8-2-13

1021

Structure erection

72

0%

7-6-13

9-15-13

1022

Stall fit out

72

0%

7-20-13

9-29-13

1023

MEP installations

72

0%

8-3-13

10-13-13

1024

Accessories/trim out/clean/punch

90

0%

8-17-13

11-14-13

1025

Inspections/Turnover

15

0%

11-15-13

11-29-13

New Maintenance Facility

1042

Site Prep

4

0%

6-7-13

6-10-13

1043

Foundations (shallow)

14

0%

6-14-13

6-27-13

1044

MEP underground rough-in

14

0%

6-17-13

6-30-13

1045

Slab on grade

14

0%

6-28-13

7-11-13

Actual Work

Critical Remaining

Page 5 of 20

Data Date 3-4-13

Remaining Work

Milestone

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg010.jpg]

Activity ID

Activity Name

Original Duration

Duration % Complete

Start

Finish

J F A M J J A S O N D J F A M J J

1046

Structure erection

28

0%

7-12-13

8-8-13

1047

MEP/Equipment installations

35

0%

8-9-13

9-12-13

1049

Exterior finishes

14

0%

8-9-13

8-22-13

1048

Interior finishes

28

0%

8-23-13

9-19-13

1050

Trim out/clean/punch

10

0%

9-20-13

9-29-13

1051

Inspections/Turnover

3

0%

9-27-13

9-29-13

New Test Barn

1052

Site Prep

7

0%

6-11-13

6-17-13

1053

Foundations (shallow)

14

0%

6-18-13

7-1-13

1054

MEP underground rough-in

14

0%

7-2-13

7-15-13

1056

Structure erection

42

0%

7-16-13

8-26-13

1057

Stall fit out

56

0%

7-30-13

9-23-13

1058

MEP installations

56

0%

7-30-13

9-23-13

1059

Accessories/trim out/clean/punch

14

0%

9-24-13

10-7-13

1060

Inspections/Turnover

3

0%

10-8-13

10-10-13

New Receiving Barn

1061

Site Prep

7

0%

6-18-13

6-24-13

1062

Foundations (shallow)

14

0%

6-25-13

7-8-13

1063

MEP underground rough-in

14

0%

7-9-13

7-22-13

1065

Structure erection

56

0%

7-23-13

9-16-13

1066

Stall fit out

56

0%

8-6-13

9-30-13

1067

MEP installations

42

0%

8-6-13

9-16-13

1068

Accessories/trim out/clean/punch

14

0%

10-1-13

10-14-13

1069

Inspections/Turnover

3

0%

10-15-13

10-17-13

Mobile Housing Units

Actual Work

Critical Remaining

Page 6 of 20

Data Date 3-4-13

Remaining Work

Milestone

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg011.jpg]

Activity ID

Activity Name

Original Duration

Duration % Complete

Start

Finish

J F A M J J A S O N D J F A M J J

1032

Site Prep/layout

7

0%

5-31-13

6-6-13

1034

MEP underground rough-in

24

0%

6-7-13

6-30-13

1035

Aggregate Base

28

0%

6-21-13

7-18-13

1036

Fine grading

7

0%

7-19-13

7-25-13

1037

Procure units

84

0%

7-26-13

10-17-13

1038

Install units

35

0%

10-18-13

11-21-13

1039

Accessories/trim out/clean/punch

10

0%

11-22-13

12-1-13

1040

Inspections/Turnover

3

0%

11-29-13

12-1-13

Existing Barn Upgrades

1030

Upgrade/Refurbish existing barns

90

0%

5-31-13

8-28-13

New CAFO

1031

CAFO layout

1

0%

8-29-13

8-29-13

1033

Site prep/fine grading

4

0%

8-30-13

9-2-13

1041

Form Footings/slab

10

0%

9-3-13

9-12-13

1055

Vapor barrier

1

0%

9-13-13

9-13-13

1064

Reinforcing steel

3

0%

9-14-13

9-16-13

1070

Pour/Finish-- Slab/footings

1

0%

9-17-13

9-17-13

1071

Form kneewalls

12

0%

9-20-13

10-1-13

1072

Reinforcing in kneewalls

12

0%

9-21-13

10-2-13

1073

Pour/finish kneewalls

12

0%

9-22-13

10-3-13

1074

Strip forms/touch up

2

0%

10-4-13

10-5-13

1075

Final inspection/turnover

1

0%

10-6-13

10-6-13

Phase 2

Gaming/BOH Building

1108

Piling

30

0%

3-18-13

4-16-13

Actual Work

Critical Remaining

Page 7 of 20

Data Date 3-4-13

Remaining Work

Milestone

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg012.jpg]

Activity ID

Activity Name

Original Duration

Duration % Complete

Start

Finish

J F A M J J A S O N D J F A M J J

1110

Pile caps/foundations/grade beams

30

0%

3-28-13

4-26-13

1111

Structure(verticals/columns) to gaming level/BOH level 1

45

0%

4-12-13

5-26-13

1112

Service level slab/paving/docks

60

0%

4-22-13

6-20-13

1113

Gaming/BOH level 1 elevated deck

45

0%

5-12-13

6-25-13

1120

Fill for porte cochere

21

0%

5-31-13

6-20-13

1114

Gaming structural steel erection

42

0%

6-11-13

7-22-13

1121

Porte Cochere structure

75

0%

6-21-13

9-3-13

1115

Gaming roof deck

28

0%

7-9-13

8-5-13

1116

BOH level 1& 2 structural steel erection

49

0%

7-16-13

9-2-13

1119

Roofing all areas

60

0%

8-6-13

10-4-13

1174

Exterior Framing/Sheathing Gaming areas

30

0%

8-6-13

9-4-13

1117

BOH roof deck

28

0%

8-15-13

9-11-13

1118

Set mechanical equipment (central plant)

28

0%

8-15-13

9-11-13

1173

BOH Mezz level deck

20

0%

8-15-13

9-3-13

1126

MEP rough in for Central Plant

45

0%

8-25-13

10-8-13

1125

Interior MEP rough in for Gaming

90

0%

9-4-13

12-2-13

1129

Interior framing/drop ceilings for Gaming

30

0%

9-4-13

10-3-13

1123

Exterior framing/sheathing BOH

90

0%

9-12-13

12-10-13

1127

MEP rough in BOH

45

0%

9-12-13

10-26-13

1124

Exterior EFIS/panels/split face/glass&glazing

120

0%

9-22-13

1-19-14

1128

Gaming raised flooring system (Walker duct)

28

0%

9-25-13

10-22-13

1131

Kitchen equipment

60

0%

10-4-13

12-2-13

1132

Interior finishes/theming for Gaming/restraunts

150

0%

10-4-13

3-2-14

1134

Service bars/restrooms

90

0%

10-4-13

1-1-14

1135

IDF rooms

60

0%

10-4-13

12-2-13

1130

Interior framing BOH

28

0%

10-12-13

11-8-13

1122

Porte Cochere finishes/paving/landscaping

150

0%

11-3-13

4-1-14

1137

Warehouse/BOH finishes/trim out

120

0%

11-9-13

3-8-14

1136

MEP trim outs

120

0%

12-3-13

4-1-14

1133

Flooring/VLT bases for gaming

21

0%

2-11-14

3-3-14

Actual Work

Critical Remaining

Page 8 of 20

Data Date 3-4-13

Remaining Work

Milestone

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg013.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish J F
A M J J A S O N D J F A M J J

1138 Install VLTS/testing 60 0% 2-16-14 4-16-14

1140 Warehouse FFE/ equipment 14 0% 3-9-14 3-22-14

1139 Kitchen burn in / training/FFE 28 0% 4-2-14 4-29-14

Grand Stand Building

1141 Piling installation 21 0% 4-7-13 4-27-13

1143 Pile caps/grade beams 21 0% 4-14-13 5-4-13

1144 Slab on grade(grandstand service level) 28 0% 5-31-13 6-27-13

1145 Jockey locker room knee walls 14 0% 6-28-13 7-11-13

1148 Columns/vertical to Gaming level (inc. promenade) 35 0% 6-28-13 8-1-13

1146 Back fill under jockey locker room slab 4 0% 7-12-13 7-15-13

1147 Jockey locker room slab 14 0% 7-16-13 7-29-13

1149 Grandstand gaming level elevated deck 35 0% 7-18-13 8-21-13

1150 Columns/verticals to crows nest level 25 0% 8-7-13 8-31-13

1151 Elevated deck at crows nest level 45 0% 8-22-13 10-5-13

1153 Set Precast for grandstand seating levels 28 0% 10-6-13 11-2-13

1156 MEP Rough ins 60 0% 10-6-13 12-4-13

1157 Interior framing/partition walls 30 0% 10-6-13 11-4-13

1152 Roof truss/steel erection 42 0% 11-3-13 12-14-13

1155 Exterior finishes 90 0% 11-3-13 1-31-14

1159 Jockey locker room finishes 90 0% 11-5-13 2-2-14

1154 Roofing 30 0% 11-23-13 12-22-13

1160 Finishes & fit out 90 0% 12-15-13 3-14-14

1162 Crows nest framing 14 0% 12-23-13 1-5-14

1165 Seating/concourse area finishes 75 0% 12-23-13 3-7-14

1163 Crows nest MEP/equipment installation 30 0% 1-6-14 2-4-14

1164 Crows nest finishes/FFE 60 0% 1-6-14 3-6-14

1158 Concessions/restrooms finishes 60 0% 2-1-14 4-1-14

1161 Gaming equipment/FFE 60 0% 2-28-14 4-28-14

Actual Work Critical Remaining ... Page 9 of 20 Data Date 3-4-13

Remaining Work Milestone

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg014.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish J F
A M J J A S O N D J F A M J J

New Permanent Paddock

1170 Complete new permanent paddock Area 60 0% 12-23-13 2-20-14

Parking Lots

1171 Parking lots/hardscape/landscape 120 0% 12-3-13 4-1-14

1187 Demo Existing OTB facility 21 0% 5-12-14 6-1-14

1188 Complete small parking area in way of existing OTB 35 0% 6-2-14 7-6-14

New Permanent Toteboard

1172 Relocate permanent toteboard 30 0% 12-23-13 1-21-14

Podium Concrete Details

Sitework

1189 Building pad to grade 30 0% 3-11-13* 4-9-13

1190 Porte-Cochere area fill/place surcharge 14 0% 3-11-13 3-24-13

1191 Surcharge 30 0% 3-25-13 4-23-13

1308 Remove surcharge 5 0% 4-24-13 4-28-13

Structural

1210 Piling Rig #1 (Section 1A thru 8A) 20 0% 3-18-13 4-6-13

1425 Piling Rig #2 (Section 1B thru 8B) 20 0% 3-22-13 4-10-13

1211 Pile caps/Grade beams 25 0% 3-22-13 4-26-13

1404 Remaining Pilings(in way of surcharge) 18 0% 4-29-13 5-16-13

1405 Pile Caps/Grade Beams(in way of surcharge) 18 0% 5-9-13 5-26-13

1406 Retaining Wall 20 0% 5-18-13 6-6-13

Section 1A

1430 Columns/Verticals to podium deck 3 0% 3-26-13 3-29-13

1431 Form deck 10 0% 3-29-13 4-12-13

Actual Work Critical Remaining ... Page 10 of 20 Data Date 3-4-13

Remaining Work Milestone

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg015.jpg]

\Activity ID Activity Name Original Duration Duration % Complete Start Finish J
F A M J J A S O N D J F A M J J

1432 Plumbing rough in on deck 2 0% 4-5-13 4-9-13

1433 HVAC rough in on deck 2 0% 4-5-13 4-9-13

1434 Electrical rough in on deck 3 0% 4-5-13 4-10-13

1435 Place Rebar 5 0% 4-9-13 4-16-13

1436 Prep/Form 3 0% 4-11-13 4-16-13

1437 Place and finish concrete deck 1 0% 4-16-13 4-17-13

Section 2A

1439 Columns/Verticals to podium deck 3 0% 3-29-13 4-3-13

1440 Form deck 10 0% 4-12-13 4-26-13

1441 Plumbing rough in on deck 2 0% 4-19-13 4-23-13

1442 HVAC rough in on deck 2 0% 4-19-13 4-23-13

1443 Electrical rough in on deck 3 0% 4-19-13 4-24-13

1444 Place Rebar 5 0% 4-23-13 4-30-13

1445 Prep/Form 3 0% 4-25-13 4-30-13

1446 Place and finish concrete deck 1 0% 4-30-13 5-1-13

Section 3A

1448 Columns/Verticals to podium deck 3 0% 4-3-13 4-8-13

1449 Form deck 5 0% 4-26-13 5-3-13

1450 Plumbing rough in on deck 2 0% 4-29-13 5-1-13

1451 HVAC rough in on deck 2 0% 4-29-13 5-1-13

1452 Electrical rough in on deck 3 0% 4-29-13 5-2-13

1453 Place Rebar 4 0% 5-1-13 5-7-13

1454 Prep/Form 2 0% 5-3-13 5-7-13

1455 Place and finish concrete deck 1 0% 5-7-13 5-8-13

Section 4A

1461 Columns/Verticals to podium deck 3 0% 4-8-13 4-11-13

1462 Form deck 5 0% 5-3-13 5-10-13

1463 Plumbing rough in on deck 2 0% 5-6-13 5-8-13

1464 HVAC rough in on deck 2 0% 5-6-13 5-8-13

1465 Electrical rough in on deck 3 0% 5-6-13 5-9-13

Actual Work Critical Remaining ... Page 11 of 20 Data Date 3-4-13

Remaining Work Milestone

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg016.jpg]

Activity ID Activity Name Original Duration Duration % Complete Start Finish J F
A M J J A S O N D J F A M J J

1466 Place Rebar 4 0% 5-8-13 5-14-13

1467 Prep/Form 2 0% 5-10-13 5-14-13

1468 Place and finish concrete deck 1 0% 5-14-13 5-15-13

Section 5A

1469 Columns/Verticals to podium deck 3 0% 4-11-13 4-16-13

1470 Form deck 5 0% 5-10-13 5-17-13

1471 Plumbing rough in on deck 2 0% 5-13-13 5-15-13

1472 HVAC rough in on deck 2 0% 5-13-13 5-15-13

1473 Electrical rough in on deck 3 0% 5-13-13 5-16-13

1474 Place Rebar 4 0% 5-15-13 5-21-13

1475 Prep/Form 2 0% 5-17-13 5-21-13

1476 Place and finish concrete deck 1 0% 5-21-13 5-22-13

Section 6A

1477 Columns/Verticals to podium deck 3 0% 4-16-13 4-19-13

1478 Form deck 5 0% 5-17-13 5-24-13

1479 Plumbing rough in on deck 2 0% 5-20-13 5-22-13

1480 HVAC rough in on deck 2 0% 5-20-13 5-22-13

1481 Electrical rough in on deck 3 0% 5-20-13 5-23-13

1482 Place Rebar 4 0% 5-22-13 5-28-13

1483 Prep/Form 2 0% 5-24-13 5-28-13

1484 Place and finish concrete deck 1 0% 5-28-13 5-29-13

Section 7A

1485 Columns/Verticals to podium deck 3 0% 6-6-13 6-11-13

1486 Form deck 5 0% 6-11-13 6-18-13

1487 Plumbing rough in on deck 2 0% 6-12-13 6-14-13

1488 HVAC rough in on deck 2 0% 6-12-13 6-14-13

1489 Electrical rough in on deck 3 0% 6-12-13 6-17-13

1490 Place Rebar 4 0% 6-14-13 6-20-13

1491 Prep/Form 2 0% 6-18-13 6-20-13

1492 Place and finish concrete deck 1 0% 6-20-13 6-21-13

Section 8A

Actual Work Critical Remaining ... Page 12 of 20 Data Date 3-4-13

Remaining Work Milestone

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg017.jpg]

Activity ID

Activity Name

Original Duration

Duration % Complete

Start

Finish

J F A M J J A S O N D J F A M J J

1493 Columns/Verticals to podium deck 3 0% 6-11-13 6-14-13

1494 Form deck 5 0% 6-18-13 6-25-13

1495 Plumbing rough in on deck 2 0% 6-19-13 6-21-13

1496 HVAC rough in on deck 2 0% 6-19-13 6-21-13

1497 Electrical rough in on deck 3 0% 6-19-13 6-24-13

1498 Place Rebar 4 0% 6-21-13 6-27-13

1499 Prep/Form 2 0% 6-25-13 6-27-13

1500 Place and finish concrete deck 1 0% 6-27-13 6-28-13

Porte Cochere

1501 Grade Beams/footings 1 0% 6-6-13 6-7-13

1573 Form SOG 10 0% 6-28-13 7-12-13

1574 Plumbing rough in SOG 4 0% 6-28-13 7-4-13

1575 Electrical rough in SOG 4 0% 7-1-13 7-5-13

1576 Vapor Barrier SOG 1 0% 7-5-13 7-8-13

1577 Reinforcing for SOG 5 0% 7-8-13 7-15-13

1578 Pour/Finish SOG 1 0% 7-15-13 7-16-13

Section 1B

1509 Columns/Verticals to podium deck 3 0% 4-1-13 4-3-13

1510 Form deck 8 0% 4-5-13 4-16-13

1511 Plumbing rough in on deck 2 0% 4-10-13 4-11-13

1512 HVAC rough in on deck 2 0% 4-10-13 4-11-13

1513 Electrical rough in on deck 3 0% 4-10-13 4-12-13

1514 Place Rebar 4 0% 4-12-13 4-17-13

1515 Prep/Form 3 0% 4-17-13 4-19-13

1516 Place and finish concrete deck 1 0% 4-22-13 4-22-13

Section 2B

1517 Columns/Verticals to podium deck 3 0% 4-4-13 4-8-13

1518 Form deck 8 0% 4-17-13 4-26-13

1519 Plumbing rough in on deck 2 0% 4-22-13 4-23-13

1520 HVAC rough in on deck 2 0% 4-22-13 4-23-13

Actual Work Critical Remaining... Page 13 of 20 Data Date 3-4-13

Remaining Work Milestone Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg018.jpg]

Activity ID

Activity Name

Original Duration

Duration % Complete

Start

Finish

J F A M J J A S O N D J F A M J J

1521 Electrical rough in on deck 3 0% 4-22-13 4-24-13

1522 Place Rebar 4 0% 4-24-13 4-29-13

1523 Prep/Form 3 0% 4-29-13 5-1-13

1524 Place and finish concrete deck 1 0% 5-2-13 5-2-13

Section 3B

1525 Columns/Verticals to podium deck 3 0% 4-9-13 4-11-13

1526 Form deck 5 0% 4-29-13 5-3-13

1527 Plumbing rough in on deck 2 0% 4-30-13 5-1-13

1528 HVAC rough in on deck 2 0% 4-30-13 5-1-13

1529 Electrical rough in on deck 3 0% 4-30-13 5-2-13

1530 Place Rebar 4 0% 5-2-13 5-7-13

1531 Prep/Form 2 0% 5-6-13 5-7-13

1532 Place and finish concrete deck 1 0% 5-8-13 5-8-13

Section 4B

1533 Columns/Verticals to podium deck 3 0% 4-12-13 4-16-13

1534 Form deck 5 0% 5-6-13 5-10-13

1535 Plumbing rough in on deck 2 0% 5-7-13 5-8-13

1536 HVAC rough in on deck 2 0% 5-7-13 5-8-13

1537 Electrical rough in on deck 3 0% 5-7-13 5-9-13

1538 Place Rebar 4 0% 5-9-13 5-14-13

1539 Prep/Form 2 0% 5-13-13 5-14-13

1540 Place and finish concrete deck 1 0% 5-15-13 5-15-13

Section 5B

1541 Columns/Verticals to podium deck 3 0% 4-17-13 4-19-13

1542 Form deck 5 0% 5-13-13 5-17-13

1543 Plumbing rough in on deck 2 0% 5-14-13 5-15-13

1544 HVAC rough in on deck 2 0% 5-14-13 5-15-13

1545 Electrical rough in on deck 3 0% 5-14-13 5-16-13

1546 Place Rebar 4 0% 5-16-13 5-21-13

1547 Prep/Form 2 0% 5-20-13 5-21-13

Actual Work Critical Remaining... Page 14 of 20 Data Date 3-4-13

Remaining Work Milestone Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg019.jpg]

Activity ID

Activity Name

Original Duration

Duration % Complete

Start

Finish

J F A M J J A S O N D J F A M J J

1548 Place and finish concrete deck 1 0% 5-22-13 5-22-13

Section 6B

1549 Columns/Verticals to podium deck 3 0% 4-22-13 4-24-13

1550 Form deck 5 0% 5-20-13 5-24-13

1551 Plumbing rough in on deck 2 0% 5-21-13 5-22-13

1552 HVAC rough in on deck 2 0% 5-21-13 5-22-13

1553 Electrical rough in on deck 3 0% 5-21-13 5-23-13

1554 Place Rebar 4 0% 5-23-13 5-28-13

1555 Prep/Form 2 0% 5-27-13 5-28-13

1556 Place and finish concrete deck 1 0% 5-29-13 5-29-13

Section 7B

1557 Columns/Verticals to podium deck 3 0% 4-25-13 4-29-13

1558 Form deck 5 0% 5-27-13 5-31-13

1559 Plumbing rough in on deck 2 0% 5-28-13 5-29-13

1560 HVAC rough in on deck 2 0% 5-28-13 5-29-13

1561 Electrical rough in on deck 3 0% 5-28-13 5-30-13

1562 Place Rebar 4 0% 5-30-13 6-4-13

1563 Prep/Form 2 0% 6-3-13 6-4-13

1564 Place and finish concrete deck 1 0% 6-5-13 6-5-13

Section 8B

1565 Columns/Verticals to podium deck 3 0% 6-14-13 6-19-13

1566 Form deck 5 0% 6-25-13 7-2-13

1567 Plumbing rough in on deck 2 0% 6-26-13 6-28-13

1568 HVAC rough in on deck 2 0% 6-26-13 6-28-13

1569 Electrical rough in on deck 3 0% 6-26-13 7-1-13

1570 Place Rebar 4 0% 6-28-13 7-4-13

1571 Prep/Form 2 0% 7-2-13 7-4-13

1572 Place and finish concrete deck 1 0% 7-4-13 7-5-13

Steel Seq. 11

1579 Produce shop drawings 15 0% 3-18-13* 4-5-13

1595 Shop drawing approvals 5 0% 4-8-13 4-12-13

Actual Work

Remaining Work

Critical Remaining...

Milestone

Page 15 of 20

Data Date 3-4-13

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg020.jpg]

Activity ID

Activity Name

Original Duration

Duration % Complete

Start

Finish

J F A M J J A S O N D J F A M J J

1596 Scrub/program 10 0% 4-15-13 4-26-13

1597 Procure/Fabricate steel 32 0% 4-29-13 6-11-13

1598 Delivery/unload/shake out 2 0% 6-12-13 6-13-13

1599 Erect Steel 3 0% 6-14-13 6-18-13

1600 Bolt/ Detail/ Deck 3 0% 6-19-13 6-21-13

Steel Seq. 12

1601 Produce shop drawings 15 0% 3-18-13 4-5-13

1602 Shop drawing approvals 5 0% 4-8-13 4-12-13

1603 Scrub/program 10 0% 4-15-13 4-26-13

1604 Procure/Fabricate steel 35 0% 4-29-13 6-14-13

1605 Delivery/unload/shake out 2 0% 6-17-13 6-18-13

1606 Erect Steel 4 0% 6-19-13 6-24-13

1607 Bolt/ Detail/ Deck 4 0% 6-25-13 6-28-13

Steel Seq. 13

1608 Produce shop drawings 20 0% 3-18-13 4-12-13

1609 Shop drawing approvals 5 0% 4-15-13 4-19-13

1610 Scrub/program 10 0% 4-22-13 5-3-13

1611 Procure/Fabricate steel 34 0% 5-6-13 6-20-13

1612 Delivery/unload/shake out 2 0% 6-21-13 6-24-13

1613 Erect Steel 4 0% 6-25-13 6-28-13

1614 Bolt/ Detail/ Deck 5 0% 7-1-13 7-5-13

Steel Seq. 14

1615 Produce shop drawings 25 0% 3-18-13 4-19-13

1616 Shop drawing approvals 5 0% 4-22-13 4-26-13

1617 Scrub/program 10 0% 4-29-13 5-10-13

1618 Procure/Fabricate steel 32 0% 5-13-13 6-25-13

1619 Delivery/unload/shake out 3 0% 6-26-13 6-28-13

1620 Erect Steel 5 0% 7-1-13 7-5-13

1621 Bolt/ Detail/ Deck 5 0% 7-8-13 7-12-13

Steel Seq. 15

1622 Produce shop drawings 30 0% 3-18-13 4-26-13

Actual Work

Remaining Work

Critical Remaining...

Milestone

Page 16 of 20

Data Date 3-4-13

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg021.jpg]

Activity ID

Activity Name

Original Duration

Duration % Complete

Start

Finish

J F A M J J A S O N D J F A M J J

1623 Shop drawing approvals 5 0% 4-29-13 5-3-13

1624 Scrub/program 10 0% 5-6-13 5-17-13

1625 Procure/Fabricate steel 31 0% 5-20-13 7-1-13

1626 Delivery/unload/shake out 4 0% 7-2-13 7-5-13

1627 Erect Steel 5 0% 7-8-13 7-12-13

1628 Bolt/ Detail/ Deck 5 0% 7-15-13 7-19-13

Steel Seq. 16

1629 Produce shop drawings 30 0% 3-25-13 5-3-13

1630 Shop drawing approvals 5 0% 5-6-13 5-10-13

1631 Scrub/program 10 0% 5-13-13 5-24-13

1632 Procure/Fabricate steel 34 0% 5-27-13 7-11-13

1633 Delivery/unload/shake out 2 0% 7-12-13 7-15-13

1634 Erect Steel 4 0% 7-16-13 7-19-13

1635 Bolt/ Detail/ Deck 5 0% 7-22-13 7-26-13

Steel Seq. 17.1

1636 Produce shop drawings 30 0% 4-1-13 5-10-13

1637 Shop drawing approvals 5 0% 5-13-13 5-17-13

1638 Scrub/program 10 0% 5-20-13 5-31-13

1639 Procure/Fabricate steel 32 0% 6-3-13 7-16-13

1640 Delivery/unload/shake out 3 0% 7-17-13 7-19-13

1641 Erect Steel 7 0% 7-22-13 7-30-13

1642 Bolt/ Detail/ Deck 5 0% 7-31-13 8-6-13

Steel Seq. 18 Porte Cohere

1643 Produce shop drawings 30 0% 4-8-13 5-17-13

1644 Shop drawing approvals 5 0% 5-20-13 5-24-13

1645 Scrub/program 10 0% 5-27-13 6-7-13

1646 Procure/Fabricate steel 34 0% 6-10-13 7-25-13

1647 Delivery/unload/shake out 2 0% 7-26-13 7-29-13

1648 Erect Steel 4 0% 7-30-13 8-2-13

1649 Bolt/ Detail/ Deck 5 0% 8-5-13 8-9-13

Steel Seq. 21

Actual Work

Remaining Work

Critical Remaining ...

Milestone

Page 17 of 20

Data Date 3-4-13

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg022.jpg]

Activity ID

Activity Name

Original Duration

Duration % Complete

Start

Finish

J F A M J J A S O N D J F A M J J

1650 Produce shop drawings 20 0% 3-18-13 4-12-13

1651 Shop drawing approvals 5 0% 4-15-13 4-19-13

1652 Scrub/program 10 0% 4-22-13 5-3-13

1653 Procure/Fabricate steel 31 0% 5-6-13 6-17-13

1654 Delivery/unload/shake out 3 0% 6-18-13 6-20-13

1655 Erect Steel 7 0% 6-21-13 7-1-13

1656 Bolt/ Detail/ Deck 6 0% 7-2-13 7-9-13

Steel seq. 21.1 Operable Partition Framing

1657 Produce shop drawings 20 0% 3-18-13 4-12-13

1658 Shop drawing approvals 5 0% 4-15-13 4-19-13

1659 Scrub/program 10 0% 4-22-13 5-3-13

1660 Procure/Fabricate steel 39 0% 5-6-13 6-27-13

1661 Delivery/unload/shake out 2 0% 6-28-13 7-1-13

1662 Erect Steel 4 0% 7-2-13 7-5-13

1663 Bolt/ Detail/ Deck 2 0% 7-8-13 7-9-13

Steel Seq. 22

1664 Produce shop drawings 20 0% 3-25-13 4-19-13

1665 Shop drawing approvals 5 0% 4-22-13 4-26-13

1666 Scrub/program 10 0% 4-29-13 5-10-13

1667 Procure/Fabricate steel 34 0% 5-13-13 6-27-13

1668 Delivery/unload/shake out 2 0% 6-28-13 7-1-13

1669 Erect Steel 2 0% 7-2-13 7-3-13

1670 Bolt/ Detail/ Deck 3 0% 7-10-13 7-12-13

Steel Seq. 23

1671 Produce shop drawings 20 0% 4-1-13 4-26-13

1672 Shop drawing approvals 5 0% 4-29-13 5-3-13

1673 Scrub/program 10 0% 5-6-13 5-17-13

1674 Procure/Fabricate steel 31 0% 5-20-13 7-1-13

1675 Delivery/unload/shake out 2 0% 7-2-13 7-3-13

1676 Erect Steel 4 0% 7-4-13 7-9-13

Actual Work

Remaining Work

Critical Remaining ...

Milestone

Page 18 of 20

Data Date 3-4-13

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg023.jpg]

Activity ID

Activity Name

Original Duration

Duration % Complete

Start

Finish

J F A M J J A S O N D J F A M J J

1677 Bolt/ Detail/ Deck 3 0% 7-15-13 7-17-13

Steel Seq.. 24

1678 Produce shop drawings 20 0% 4-8-13 5-3-13

1679 Shop drawing approvals 5 0% 5-6-13 5-10-13

1680 Scrub/program 10 0% 5-13-13 5-24-13

1681 Procure/Fabricate steel 29 0% 5-27-13 7-4-13

1682 Delivery/unload/shake out 2 0% 7-5-13 7-8-13

1683 Erect Steel 2 0% 7-10-13 7-11-13

1684 Bolt/ Detail/ Deck 4 0% 7-18-13 7-23-13

Steel Seq. 25

1685 Produce shop drawings 20 0% 4-22-13 5-17-13

1686 Shop drawing approvals 5 0% 5-20-13 5-24-13

1687 Scrub/program 10 0% 5-27-13 6-7-13

1688 Procure/Fabricate steel 23 0% 6-10-13 7-10-13

1689 Delivery/unload/shake out 1 0% 7-11-13 7-11-13

1690 Erect Steel 3 0% 7-12-13 7-16-13

1691 Bolt/ Detail/ Deck 5 0% 7-24-13 7-30-13

Steel Seq. 17

1692 Produce shop drawings 20 0% 4-15-13 5-10-13

1693 Shop drawing approvals 5 0% 5-13-13 5-17-13

1694 Scrub/program 10 0% 5-20-13 5-31-13

1695 Procure/Fabricate steel 28 0% 6-3-13 7-10-13

1696 Delivery/unload/shake out 3 0% 7-11-13 7-15-13

1697 Erect Steel 4 0% 7-17-13 7-22-13

1698 Bolt/ Detail/ Deck 4 0% 7-31-13 8-5-13

Steel Seq. 26 Canopy and Padock

1699 Produce shop drawings 20 0% 4-22-13 5-17-13

1700 Shop drawing approvals 5 0% 5-20-13 5-24-13

1701 Scrub/program 10 0% 5-27-13 6-7-13

1702 Procure/Fabricate steel 23 0% 6-10-13 7-10-13

1703 Delivery/unload/shake out 3 0% 7-11-13 7-15-13

Actual Work

Remaining Work

Critical Remaining ...

Milestone

Page 19 of 20

Data Date 3-4-13

Date 3-22-13



--------------------------------------------------------------------------------

LOGO [g562294ex10_2pg024.jpg]

Activity ID

Activity Name

Original Duration

Duration % Complete

Start

Finish

J F A M J J A S O N D J F A M J J

1704 Erect Steel

4

0%

7-23-13

7-26-13

1705 Bolt/ Detail/ Deck

4

0%

7-29-13

8-1-13

Actual Work

Remaining Work

Critical Remaining ...

Milestone

Page 20 of 20

Data Date 3-4-13

Date 3-22-13



--------------------------------------------------------------------------------

EXHIBIT C

CONTRACTOR’S PERSONNEL



--------------------------------------------------------------------------------

EXHIBIT C

CONTRACTOR’S PERSONNEL

Pre-approved Reimbursable Contractor’s Personnel On site

Accounting Clerk - TBD

Document Control Clerk - Cindy Johnson

Project Executive - Stan Wielgosz

Project Executive - Steve L’Hommedieu

Senior Project Manager - Jere Sheehan

Project Manager (Finishes) - TBD

Assistant Project Manager (MEP) - TBD

Assistant Project Manager (Site/Track) - Gavin Ackermann

Assistant Project Manager (Core & Shell) - TBD

General Superintendent - Marvin Chapman

Superintendent (Core & Shell) - Art Petrucci

Superintendent (Site/Track) - Jack Holecz

Site Safety Professional - Kurt Gore

Senior Project Manager (Compressed Schedule) - Scott J. Davis

Superintendent (Compressed Schedule) - TBD

Designer / Expeditor - TBD

Pre-Approved Reimbursable Contractor’s Personnel Off Site

Scheduling Personnel

Purchasing Personnel

Accounting Personnel

Estimating Personnel

IT Personnel

Safety / Quality Personnel

 

** Personnel may be added or deleted subject to Owner’s approval; such approval
shall not be unreasonably withheld.

** Rates to be provided to Owner under separate document and shall be subject to
audit verification.



--------------------------------------------------------------------------------

EXHIBIT D

CONTRACTOR’S OWNED EQUIPMENT

WITH RENTAL RATES



--------------------------------------------------------------------------------

EXHIBIT E

DRAWING LOG



--------------------------------------------------------------------------------

EXHIBIT E

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

A0.03

 

GENERAL NOTES, ABBREVIATION & LEGEND

   01/28/13    IFC - Issued for Construction    N      -      

A0.08

 

WALL TYPES

   01/28/13    IFC - Issued for Construction    N      -      

A0.09

 

WALLY TYPES

   01/28/13    IFC - Issued for Construction    N      -      

A1.00

 

OVERALL SITE PLAN

   01/28/13    IFC - Issued for Construction    N      -      

A1.01

 

ENLARGED PARTIAL SITE PLAN

   01/28/13    IFC - Issued for Construction    N      -      

A1.02

 

ENLARGED PARTIAL SITE PLAN

   01/28/13    IFC - Issued for Construction    N      -      

A1.03

 

ENLARGED PARTIAL SITE PLAN

   01/28/13    IFC - Issued for Construction    N      -      

A1.40

 

EGRESS PLAN-SERVICE LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A1.41

 

EGRESS PLAN- CASINO LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A1.42

 

EGRESS PLAN- MEZZANINE LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A5.01

 

BUILDING ELEVATIONS

   01/28/13    IFC - Issued for Construction    N      -      

A6.01

 

EXTERIOR BUILDING SECTIONS

   01/28/13    IFC - Issued for Construction    N      -      

A6.02

 

EXTERIOR BUILDING SECTIONS

   01/28/13    IFC - Issued for Construction    N      -      

A6.03

 

EXTERIOR BUILDING SECTIONS

   01/28/13    IFC - Issued for Construction    N      -      

A6.04

 

EXTERIOR BUILDING SECTIONS

   01/28/13    IFC - Issued for Construction    N      -      

A6.05

 

EXTERIOR BUILDING SECTIONS

   01/28/13    IFC - Issued for Construction    N      -      

A6.06

 

EXTERIOR BUILDING SECTIONS

   01/28/13    IFC - Issued for Construction    N      -      

A6.11

 

WALL SECTIONS

   01/28/13    IFC - Issued for Construction    N

 

 

1 W.G.YATES & SONS CONST CO   Page 1   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

              -      

A6.12

 

WALL SECTIONS

   01/28/13   

IFC - Issued for Construction

   N               -      

A6.13

 

WALL SECTIONS

   01/28/13   

IFC - Issued for Construction

   N               -      

A6.14

 

WALL SECTIONS

   01/28/13   

IFC - Issued for Construction

   N               -      

A7.01

 

STAIR PLANS AND SECTIONS

   01/28/13   

IFC - Issued for Construction

   N               -      

A7.02

 

STAIR PLANS AND SECTIONS

   01/28/13   

IFC - Issued for Construction

   N               -      

A7.03

 

STAIR PLANS AND SECTIONS

   01/28/13   

IFC - Issued for Construction

   N               -      

A7.04

 

STAIR PLANS AND SECTIONS

   01/28/13   

IFC - Issued for Construction

   N               -      

A7.05

 

STAIR PLANS AND SECTIONS

   01/28/13   

IFC - Issued for Construction

   N               -      

A7.11

 

RAMP PLANS AND SECTIONS

   01/28/13   

IFC - Issued for Construction

   N               -      

A7.21

 

ELEVATOR PLANS AND SECTIONS

   01/28/13   

IFC - Issued for Construction

   N               -      

A7.22

 

ELEVATOR PLANS AND SECTIONS

   01/28/13   

IFC - Issued for Construction

   N               -      

A7.23

 

ELEVATOR PLANS AND SECTIONS

   01/28/13   

IFC - Issued for Construction

   N               -      

A8.51

 

MISCELLANEOUS DETAILS

   01/28/13   

IFC - Issued for Construction

   N               -      

A8.52

 

MISCELLANEOUS DETAILS

   01/28/13   

IFC - Issued for Construction

   N               -      

A2.00C

 

ORIENTATION FLOOR PLAN- CASINO LEVEL

   01/28/13   

IFC - Issued for Construction

   N               -      

A2.00M

 

ORIENTATION ROOF PLAN- MEZZANINE LEVEL

   01/28/13   

IFC - Issued for Construction

   N               -      

A2.00R

 

ORIENTATION PLAN- ROOF LEVEL

   01/28/13   

IFC - Issued for Construction

   N               -      

 

 

1 W.G.YATES & SONS CONST CO   Page 2   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date

Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

A2.00S

 

ORIENTATION FLOOR PLAN- SERVICE LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A2.01C

 

AREA A- FLOOR PLAN- CASINO LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A2.01M

 

AREA A- FLOOR PLAN- MEZZANINE LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A2.01R

 

AREA A- ROOF PLAN

   01/28/13    IFC - Issued for Construction    N      -      

A2.01S

 

AREA A- FLOOR PLAN-SERVICE LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A2.02C

 

AREA B- FLOOR PLAN- CASINO LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A2.02M

 

AREA B- FLOOR PLAN- MEZZANINE LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A2.02R

 

AREA B- ROOF PLAN

   01/28/13    IFC - Issued for Construction    N      -      

A2.02S

 

AREA B- FLOOR PLAN- SERVICE LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A2.03C

 

AREA C- FLOOR PLAN- CASINO LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A2.03M

 

AREA C- FLOOR PLAN- MEZZANINE LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A2.03R

 

AREA C- ROOF PLAN

   01/28/13    IFC - Issued for Construction    N      -      

A2.03S

 

AREA C- FLOOR PLAN- SERVICE LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A2.04C

 

AREA D- FLOOR PLAN- CASINO LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A2.04M

 

AREA D- FLOOR PLAN- MEZZANINE LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A2.04R

 

AREA D- ROOF PLAN

   01/28/13    IFC - Issued for Construction    N      -      

A2.04S

 

AREA D- FLOOR PLAN- SERVICE LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

A2.05C

 

AREA E- FLOOR PLAN- CASINO LEVEL

   01/28/13    IFC - Issued for Construction    N

 

 

1 W.G.YATES & SONS CONST CO   Page 3   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date

Revision

  

Signed
Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

A2.05M

 

AREA E- FLOOR PLAN- MEZZANINE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A2.05R

 

AREA E- ROOF PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A2.05S

 

AREA E- FLOOR PLAN- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A2.06C

 

AREA F- FLOOR PLAN- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A2.06M

 

AREA F- FLOOR PLAN- MEZZANINE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A2.06R

 

AREA F- ROOF PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A2.06S

 

AREA F- FLOOR PLAN- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A2.07C

 

AREA G- FLOOR PLAN- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A2.07R

 

AREA G- ROOF PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A2.07S

 

AREA G- FLOOR PLAN- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.00C

 

ORIENTATION RCP- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.00S

 

ORIENTATION RCP- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.01C

 

AREA A- REFLECTED CEILING PLAN- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.01S

 

AREA A- REFLECTED CEILING PLAN- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.02C

 

AREA B- REFLECTED CEILING PLAN- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.02S

 

AREA B- REFLECTED CEILING PLAN- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.03C

 

AREA C- REFLECTED CEILING PLAN- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.03S

 

AREA C- REFLECTED CEILING PLAN- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

 

 

1 W.G.YATES & SONS CONST CO   Page 4   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date

Revision

  

Signed
Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

A3.04C

 

AREA D- REFLECTED CEILING PLAN- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.04S

 

AREA D- REFLECTED CEILING PLAN- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.05C

 

AREA E- REFLECTED CEILING PLAN- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.05S

 

AREA E- REFLECTED CEILING PLAN- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.06C

 

AREA F- REFLECTED CEILING PLAN- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.06S

 

AREA F- REFLECTED CEILING PLAN- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.07C

 

AREA G- REFLECTED CEILING PLAN- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.07S

 

AREA G- REFLECTED CEILING PLAN- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A2.010C

 

SLAB PLAN- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A2.010M

 

SLAB PLAN- MEZZANINE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A2.010S

 

SLAB PLAN- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A2.5.100

 

CASINO ORIENTATION PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A2.5.900

 

BOH ORIENTATION PLAN- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A2.5.920

 

BOH ORIENTATION PLAN- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.5.100

 

CASINO REFLECTED CEILING ORIENTATION PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A3.5.101

 

CASINO AREA A- REFLECTED CEILING PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A3.5.102

 

CASINO AREA B- REFLECTED CEILING PLAN

   -


01/28/13

   IFC - Issued for Construction    N               -      

 

 

1 W.G.YATES & SONS CONST CO   Page 5   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

A3.5.103

 

CASINO AREA C- REFLECTED CEILING PLAN

   01/28/13    IFC - Issued for Construction    N

A3.5.200

 

STADIUM- REFLECTED CEILING PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A3.5.300

 

BUFFET- REFLECTED CEILING PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A3.5.400

 

STEAKHOUSE- REFLECTED CEILING PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A3.5.600

 

OTB- REFLECTED CEILING PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A3.5.900

 

BOH- RC ORIENTATION PLAN- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.5.901

 

BOH- AREA A- RCP- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.5.902

 

BOH- AREA B- RCP- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.5.910

 

BOH- RC ORIENTATION PLAN- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.5.911

 

BOH- AREA B- RCP- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.5.912

 

BOH- AREA C- RCP- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A3.5.920

 

BOH- RCP- MEZZANINE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.100

 

CASINO AREA A- PLANS

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.101

 

CASINO AREA B- PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.102

 

CASINO AREA C- PLANS

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.200

 

STADIUM- FLOOR FINISH & KEY ELEVATIONS PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.201

 

STADIUM- FURNITURE PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.300

 

BUFFET- FLOOR FINISH & KEY ELEVATIONS PLAN

   -


01/28/13

   IFC - Issued for Construction    N

 

 

1 W.G.YATES & SONS CONST CO   Page 6   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: ARCHITECT ARCHITECTUAL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

     -      

A4.5.301

 

BUFFET- FURNITURE PLAN

   01/28/13    IFC - Issued for Construction    N      -      

A4.5.400

 

STEAKHOUSE- FLOOR FINISH & KEY ELEVATIONS

   01/28/13    IFC - Issued for Construction    N      -      

A4.5.401

 

STEAKHOUSE- FURNITURE PLAN

   01/28/13    IFC -Issued for Construction    N      -      

A4.5.500

 

PUBLIC RESTROOMS 1- PLANS

   01/28/13    IFC - Issued for Construction    N

A4.5.501

 

PUBLIC RESTROOMS 2- PLANS

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.502

 

PUBLIC RESTROOMS 3- PLANS

   -


01/28/13

   IFC -Issued for Construction    N

A4.5.600

 

OTB- FLOOR FINISH & KEY ELEVATIONS PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.601

 

OTB- FURNITURE PLAN

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.900

 

BOH AREA A- PLANS- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.901

 

BOH AREA B- PLANS- SERVICE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.910

 

BOH AREA A- PLANS- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.911

 

BOH AREA B- PLANS- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.912

 

BOH AREA C- PLANS- CASINO LEVEL

   -


01/28/13

   IFC - Issued for Construction    N

A4.5.920

 

BOH- PLANS- MEZZANINE LEVEL

   -


01/28/13

   IFC - Issued for Construction    N      -      

Drawing Type: CIVIL CIVIL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

T-2

 

ENLARGED LAYOUT PLAN

   01/28/13    IFC - Issued for Construction    N

T-3

 

ENLARGED LAYOUT PLAN

   -


01/28/13

   IFC - Issued for Construction    N

 

 

1 W.G.YATES & SONS CONST CO   Page 7   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: CIVIL CIVIL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

T-4

 

DIRT TRACK PROFILES

   -


01/28/13

   IFC - Issued for Construction    N

T-5

 

TURF TRACK PROFILES

   -


01/28/13

   IFC - Issued for Construction    N

T-6

 

DETAILS

   -


01/28/13

   IFC - Issued for Construction    N

T-7

 

ENLARGED GRADING PLAN - CHUTES

   -


01/28/13

   IFC - Issued for Construction    N

T-8

 

DIRT TRACK SECTION- 0+00 TO 2+50

   -


01/28/13

   IFC - Issued for Construction    N

T-9

 

DIRT TRACK SECTION- 3+00 TO 6+00

   -


01/28/13

   IFC - Issued for Construction    N

T-10

 

DIRT TRACK SECTION- 6+50 TO 10+00

   -


01/28/13

   IFC - Issued for Construction    N

T-11

 

DIRT TRACK SECTION- 10+50 TO 13+00

   -


01/28/13

   IFC - Issued for Construction    N

T-12

 

DIRT TRACK SECTION- 13+50 TO 16+00

   -


01/28/13

   IFC - Issued for Construction    N

T-13

 

DIRT TRACK SECTION- 16+50 TO 19+00

   -


01/28/13

   IFC - Issued for Construction    N

T-14

 

DIRT TRACK SECTION- 19+50 TO 22+00

   -


01/28/13

   IFC - Issued for Construction    N

T-15

 

DIRT TRACK SECTION- 22+50 TO 25+00

   -


01/28/13

   IFC - Issued for Construction    N

T-16

 

DIRT TRACK SECTION- 25+50 TO 28+00

   -


01/28/13

   IFC - Issued for Construction    N

T-17

 

DIRT TRACK SECTION- 28+50 TO 31+50

   -


01/28/13

   IFC - Issued for Construction    N

T-18

 

DIRT TRACK SECTION- 32+00 TO 36+00

   -


01/28/13

   IFC - Issued for Construction    N

T-19

 

DIRT TRACK SECTION- 36+50 TO 40+50

   -


01/28/13

   IFC - Issued for Construction    N

T-1A

 

LAYOUT PLAN - EXISTING TOPOGRAPHY

   -


01/28/13

   IFC - Issued for Construction    N     

-

     

 

 

1 W.G.YATES & SONS CONST CO   Page 8   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284 - - 53284 -   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284 - YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: CIVIL CIVIL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

T-1B

 

LAYOUT PLAN - PROPOSED FACILITY

   01/28/13    IFC - Issued for Construction    N

T-20

 

DIRT TRACK SECTION- 41+00 TO 45+00

   -


01/28/13

   IFC - Issued for Construction    N

T-21

 

DIRT TRACK SECTION- 45+50 TO 48+50

   -


01/28/13

   IFC - Issued for Construction    N

T-22

 

TURF TRACK SECTION- 49+00 TO 51+50

   -


01/28/13

   IFC - Issued for Construction    N

T-23

 

TURF TRACK SECTION- 52+00 TO 52+80

   -


01/28/13

   IFC - Issued for Construction    N

T-24

 

TURF TRACK SECTION- 0+00 TO 2+50

   -


01/28/13

   IFC - Issued for Construction    N

T-25

 

TURF TRACK SECTION- 3+00 TO 6+50

   -


01/28/13

   IFC - Issued for Construction    N

T-26

 

TURF TRACK SECTION- 7+00 TO 10+50

   -


01/28/13

   IFC - Issued for Construction    N

T-27

 

TURF TRACK SECTION- 11+00 TO 13+50

   -


01/28/13

   IFC - Issued for Construction    N

T-28

 

TURF TRACK SECTION- 14+00 TO 16+50

   -


01/28/13

   IFC - Issued for Construction    N

T-29

 

TURF TRACK SECTION- 17+00 TO 19+50

   -


01/28/13

   IFC - Issued for Construction    N

T-30

 

TURF TRACK SECTION- 20+00 TO 23+50

   -


01/28/13

   IFC - Issued for Construction    N

T-31

 

TURF TRACK SECTION- 23+50 TO 26+50

   -


01/28/13

   IFC - Issued for Construction    N

T-32

 

TURF TRACK SECTION- 27+00 TO 30+50

   -


01/28/13

   IFC - Issued for Construction    N

T-33

 

TURF TRACK SECTION- 31+00 TO 35+00

   -


01/28/13

   IFC - Issued for Construction    N

T-34

 

TURF TRACK SECTION- 35+50 TO 39+50

   -


01/28/13

   IFC - Issued for Construction    N

T-35

 

TURF TRACK SECTION- 40+00 TO 42+50

   -


01/28/13

   IFC - Issued for Construction    N

T-36

 

TURF TRACK SECTION- 43+00 TO 45+50

   -


01/28/13

   IFC - Issued for Construction    N

 

 

1 W.G.YATES & SONS CONST CO   Page 9   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: CIVIL CIVIL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

T-37

 

TURF TRACK SECTION- 46+00 TO 46+20

   -


01/28/13

   IFC - Issued for Construction    N

CD1.01

 

PHASE 1 DEMOLITION PLAN

   -


01/28/13

   IFC - Issued for Construction    N

CD1.02

 

PHASE 1 DEMOLITION PLAN

   -


01/28/13

   IFC - Issued for Construction    N

CME1.01

 

TITLE SHEET

   -


01/28/13

   IFC - Issued for Construction    N

CME1.02

 

GENERAL NOTES AND MASTER LEGEND

   -


01/28/13

   IFC - Issued for Construction    N

CME1.03

 

DETAILS

   -


01/28/13

   IFC - Issued for Construction    N

CME1.04

 

RETAINING WALL DETAILS

   -


01/28/13

   IFC - Issued for Construction    N

CME1.05

 

EXISTING CONDITIONS AND DEMOLITION PLAN- WEST

   -


01/28/13

   IFC - Issued for Construction    N

CME1.06

 

EXISTING CONDITIONS AND DEMOLITION PLAN- EAST

   -


01/28/13

   IFC - Issued for Construction    N

CME1.07

 

PROPOSED TRACK- WEST

   -


01/28/13

   IFC - Issued for Construction    N

CME1.08

 

PROPOSED TRACK- EAST

   -


01/28/13

   IFC - Issued for Construction    N

CME1.09

 

MASS GRADING PLAN

   -


01/28/13

   IFC - Issued for Construction    N

CME1.10

 

MASS GRADING PLAN

   -


01/28/13

   IFC - Issued for Construction    N

CME1.11

 

MASS GRADING PLAN

   -


01/28/13

   IFC - Issued for Construction    N

CME1.12

 

MASS GRADING PLAN

   -


01/28/13

   IFC - Issued for Construction    N

CME1.13

 

MASS GRADING PLAN

   -


01/28/13

   IFC - Issued for Construction    N

CME1.14

 

MASS GRADING PLAN

   -


01/28/13

   IFC - Issued for Construction    N

CME1.15

 

STORM SEWER PROFILES

   -


01/28/13

   IFC - Issued for Construction    N

 

 

1 W.G.YATES & SONS CONST CO   Page 10   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: CIVIL CIVIL DRAWINGS

 

Drawing

             Issued Date    Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

     -      

CME1.16

 

STORM SEWER PROFILES

   01/28/13    IFC - Issued for Construction    N      -      

CME1.17

 

STORM SEWER PROFILES CP

   01/28/13    IFC - Issued for Construction    N      -      

CME1.18

 

STORM SEWER PROFILES CP

   01/28/13    IFC - Issued for Construction    N      -      

CME1.19

 

EROSION CONTROL NOTES AND DETAILS

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.01

 

TITLE SHEET

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.02

 

GENERAL NOTES

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.03

 

SITE CONSTRUCTION DETAILS

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.04

 

SITE CONSTRUCTION PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1. 05

 

SITE CONSTRUCTION PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.06

 

SITE CONSTRUCTION PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.07

 

SITE CONSTRUCTION PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.08

 

SITE CONSTRUCTION PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.09

 

SITE CONSTRUCTION PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.10

 

SITE CONSTRUCTION PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.11

 

UTILITY PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.12

 

UTILITY PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.13

 

STORM DAMAGE GRADING PLAN

   01/28/13    IFC - Issued for Construction    N      -      

 

 

1 W.G.YATES & SONS CONST CO   Page 11   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: CIVIL CIVIL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

CSC1.14

 

STORM DAMAGE GRADING PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.15

 

STORM DAMAGE GRADING PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.16

 

STORM DAMAGE GRADING PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.17

 

STORM DAMAGE GRADING PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.18

 

STORM DAMAGE GRADING PLAN

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.19

 

GRADING DETAILS

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.20

 

GRADING DETAILS

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.21

 

GRADING DETAILS

   01/28/13    IFC - Issued for Construction    N      -      

CSC1.22

 

MANURE STORAGE PAD DETAILS

   01/28/13    IFC - Issued for Construction    N      -       Drawing Type: COV
SHEET COVER SHEET Drawing              Issued Date    Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

A0.01

 

COVER SHEET

   01/28/13    IFC - Issued for Construction    N      -       Drawing Type:
ELECTRICAL ELECTRICAL DRAWINGS Drawing              Issued Date    Status   
Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

E0.00

 

SYMBOL LIST AND GENERAL NOTES

   01/28/13    IFC - Issued for Construction    N      -      

E0.01

 

NOTES, FEEDER, AND TRANSFORMER SCHEDULE

   01/28/13    IFC - Issued for Construction    N      -      

E0.02

 

FLOOR DUCT DIAGRAMS

   01/28/13    IFC - Issued for Construction    N      -      

E0.04

 

PANEL SCHEDULES- NORMAL

   01/28/13    IFC - Issued for Construction    N

 

 

1 W.G.YATES & SONS CONST CO   Page 12   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date

Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

     -      

E0.05

 

PANEL SCHEDULES- NORMAL

   01/28/13    IFC - Issued for Construction    N      -      

E0.06

 

PANEL SCHEDULES- NORMAL

   01/28/13    IFC - Issued for Construction    N      -      

E0.07

 

PANEL SCHEDULES- EMERGENCY

   01/28/13    IFC - Issued for Construction    N      -      

E0.08

 

PANEL SCHEDULES- STANDBY

   01/28/13    IFC - Issued for Construction    N      -      

E0.09

 

PANEL SCHEDULES- STANDBY

   01/28/13    IFC - Issued for Construction    N      -      

E0.10

 

SINGLE LINE DIAGRAM- NORMAL

   01/28/13    IFC - Issued for Construction    N      -      

E0.11

 

SINGLE LINE DIAGRAM- NORMAL

   01/28/13    IFC - Issued for Construction    N      -      

E0.12

 

SINGLE LINE DIAGRAM- EMERGENCY- STANDBY

   01/28/13    IFC - Issued for Construction    N      -      

E0.13

 

SINGLE LINE DIAGRAM- STANDBY

   01/28/13    IFC - Issued for Construction    N      -      

E1.01

 

ENLARGED PARTIAL ELECTRICAL SITE PLAN

   01/28/13    IFC - Issued for Construction    N      -      

E4.00

 

ENLARGED ELECTRICAL ROOM PLANS- CASINO LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

E4.01

 

ENLARGED ELECTRICAL ROOM PLANS- MEZZ LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

E2.00C

 

CASINO LEVEL ELECTRICAL OVERVIEW PLAN

   01/28/13    IFC - Issued for Construction    N      -      

E2.00M

 

MEZZANINE LEVEL ELECTRICAL OVERVIEW PLAN

   01/28/13    IFC - Issued for Construction    N      -      

LV0.00

 

SYMBOL LIST AND GENERAL NOTES

   01/28/13    IFC - Issued for Construction    N      -      

LV1.01

 

ENLARGED PARTIAL LOW VOLTAGE SITE PLAN

   01/28/13    IFC - Issued for Construction    N      -      

LV4.00

 

ENLARGED IDF ROOM PLANS- MEZZANINE LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

 

 

1 W.G.YATES & SONS CONST CO   Page 13   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: ELECTRICAL ELECTRICAL DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date

Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

LV4.01

 

ENLARGED IDF ROOM PLANS- MEZZANINE LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

LV7.00

 

TR BACKBONE RISER DIAGRAM

   01/28/13    IFC - Issued for Construction    N      -      

E2.00CF

 

CASINO LEVEL FLOOR DUCT PLAN

   01/28/13    IFC - Issued for Construction    N      -      

LV2.00C

 

CASINO LEVEL LOW VOLTAGE OVERVIEW PLAN

   01/28/13    IFC - Issued for Construction    N      -      

LV2.00M

 

MEZZANINE LEVEL LOW VOLTAGE OVERVIEW PLAN

   01/28/13    IFC - Issued for Construction    N      -      

LV2.00CF

 

CASINO LEVEL FLOOR DUCT PLAN

   01/28/13    IFC - Issued for Construction    N      -       Drawing Type:
FOOD SERV FOOD SERVICE DRAWINGS Drawing              Issued Date    Status   
Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

0FS0.1

 

SERVICE LEVEL MASTER PLAN- WAREHOUSE

   01/28/13    IFC - Issued for Construction    N      -      

0FS1.0

 

SERVICE LEVEL- RECEIVING DOCK EQUIPMENT PLAN

   01/28/13    IFC - Issued for Construction    N      -      

1FS0.1

 

CASINO MASTER PLAN AND INDEX

   01/28/13    IFC - Issued for Construction    N      -      

1FS0.2

 

CASINO MASTER PLAN- WAREHOUSE

   01/28/13    IFC - Issued for Construction    N      -      

1FS0.3

 

MASTER PLAN- CASINO LEVEL

   01/28/13    IFC - Issued for Construction    N      -      

1FS0.4

 

MASTER PLAN- STADIUM RESTAURANT

   01/28/13    IFC - Issued for Construction    N      -      

1FS1.0

 

WAREHOUSE- EQUIPMENT PLAN

   01/28/13    IFC - Issued for Construction    N      -      

1FS2.0

 

CASINO LEVEL- EDR, MAIN KCHN, DISHWASH, BAKE & PASTRY EQUIP

   01/28/13    IFC - Issued for Construction    N      -      

1FS3.0

 

CASINO LEVEL- BUFFET SERVERY EQUIPMENT PLAN

   01/28/13    IFC - Issued for Construction    N      -      

1FS4.0

 

CASINO LEVEL- STADIUM RESTAURANT EQUIPMENT PLAN

   01/28/13    IFC - Issued for Construction    N

 

 

1 W.G.YATES & SONS CONST CO   Page 14   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: FOOD SERV FOOD SERVICE DRAWINGS

 

Drawing              Issued Date    Status    Revisions

 

 

Sent Date

Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

     -      

1FS5.0

 

CASINO LEVEL- STEAKHOUSE EQUIPMENT PLAN

   01/28/13    IFC - Issued for Construction    N      -      

1FS6.0

 

CASINO LEVEL- GRAB-N-GO SERVICE BARS & LOUNGE BAR EQUIP PLN

  

01/28/13

   IFC - Issued for Construction    N      -      

1FS7.0

 

CASINO LEVEL- CASINO SERVICE BARS & LOUNGE BAR EQUIP PLN

   01/28/13    IFC - Issued for Construction    N      -      

1FS8.0

 

CASINO LEVEL- OTB & GRANDSTAND CONCESSION EQUIP PLAN

   01/28/13    IFC - Issued for Construction    N      -       Drawing Type:
INDEX INDEX Drawing              Issued Date    Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

A0.02

 

SHEET INDEX CODE ANALISYS & VACINITY MAP

   01/28/13    IFC - Issued for Construction    N      -       Drawing Type:
MECH/HVAC MECHANICAL/HVAC DRAWINGS Drawing              Issued Date    Status   
Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date   

 

  

Distribution Notes

  

 

M0.00

 

SYMBOL LIST ABBREVIATIONS, AND SPECIFICATIONS

   01/28/13    IFC - Issued for Construction    N      -      

M0.01

 

MECHANICAL SCHEDULES

   01/28/13    IFC - Issued for Construction    N      -      

M0.05

 

MECHANICAL DIAGRAMS

   01/28/13    IFC - Issued for Construction    N      -      

M0.06

 

MECHANICAL DIAGRAMS

   01/28/13    IFC - Issued for Construction    N      -      

M0.07

 

MECHANICAL DIAGRAMS

   01/28/13    IFC - Issued for Construction    N      -      

M2.00C

 

CASINO LEVEL MECHANICAL OVERVIEW PLAN

   01/28/13    IFC - Issued for Construction    N      -      

M2.00M

 

MEZZANINE LEVEL MECHANICAL OVERVIEW PLAN

   01/28/13    IFC - Issued for Construction    N      -      

M2.00R

 

ROOF LEVEL MECHANICAL OVERVIEW PLAN

   01/28/13    IFC - Issued for Construction    N

 

 

1 W.G.YATES & SONS CONST CO   Page 15   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: MECH/HVAC MECHANICAL/HVAC DRAWINGS

 

Drawing                Issued Date      Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date     

 

    

Distribution Notes

  

 

       -         

M2.00S

 

SERVICE LEVEL MECHANICAL OVERVIEW PLAN

  

     01/28/13       IFC - Issued for Construction    N        -          Drawing
Type: PLUMBING PLUMBING DRAWINGS Drawing                Issued Date      Status
   Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date     

 

    

Distribution Notes

  

 

P0.00

 

SYMBOL LIST ABBREVIATIONS, AND SPECIFICATIONS

  

     01/28/13       IFC - Issued for Construction    N        -         

P0.01

 

PLUMBING SCHEDULES

  

     01/28/13       IFC - Issued for Construction    N        -         

P0.05

 

PLUMBING DIAGRAMS

  

     01/28/13       IFC - Issued for Construction    N        -         

P1.00

 

PLUMBING OVERVIEW PLAN

  

     01/28/13       IFC - Issued for Construction    N        -         

P4.00

 

ENLARGED PLUMBING PLANS

  

     01/28/13       IFC - Issued for Construction    N        -         

P4.01

 

ENLARGED PLUMBING PLANS

  

     01/28/13       IFC - Issued for Construction    N        -         

P2.00C

 

CASINO LEVEL PLUMBING OVERVIEW PLAN

  

     01/28/13       IFC - Issued for Construction    N        -         

P2.00M

 

MEZZANINE LEVEL PLUMBING OVERVIEW PLAN

  

     01/28/13       IFC - Issued for Construction    N        -         

P2.00R

 

ROOF LEVEL PLUMBING OVERVIEW PLAN

  

     01/28/13       IFC - Issued for Construction    N        -         

P2.00S

 

SERVICE LEVEL PLUMBING OVERVIEW PLAN

  

     01/28/13       IFC - Issued for Construction    N        -          Drawing
Type: STRUC STRUCTURAL DRAWINGS Drawing                Issued Date      Status
   Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date     

 

    

Distribution Notes

  

 

S0-01

 

STRUCTURAL COVER SHEET

        01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER PACKAGE REV

     02/22/13         IFC - Issued for Construction   

 

 

1 W.G.YATES & SONS CONST CO   Page 16   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: STRUC STRUCTURAL DRAWINGS

 

Drawing                Issued Date      Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date     

 

    

Distribution Notes

  

 

    

4  MILL ORDER PACKAGE REV 2

     03/06/13         IFC - Issued for Construction   

S0.02

 

STRUCTURAL COVER SHEET 2

        01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction   

S3.01

 

PILE AND PILE CAP DETAIL

        01/28/13       IFC - Issued for Construction    N        -         

S3.02

 

PILE CAP DETAIL

        01/28/13       IFC - Issued for Construction    N        -         

S3.40

 

STEEL FRAME ELEVATIONS

        02/11/13       IFC - Issued for Construction    Y     

1  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

2  MILL ORDER REV

     02/22/13         IFC - Issued for Construction        

3  MILL ORDER PACKAGE REV 2

     03/06/13         IFC - Issued for Construction   

S5.01

 

CONCRETE DETAILS

        01/28/13       IFC - Issued for Construction    N        -         

S6.01

 

STEEL DETAILS

        01/28/13       IFC - Issued for Construction    Y     

1  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction   

S6.02

 

STEEL DETAILS

        01/28/13       IFC - Issued for Construction    Y     

1  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction   

S6.03

 

STEEL DETAILS

        02/11/13       IFC - Issued for Construction    Y     

1  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction   

S6.04

 

STEEL DETAILS

        02/11/13       IFC - Issued for Construction    Y     

1  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction   

S6.10

 

STEEL DETAILS

        02/11/13       IFC - Issued for Construction    Y     

1  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction   

S6.11

 

STEEL DETAILS

        02/19/13       IFC - Issued for Construction    N        -         

S6.12

 

STEEL DETAILS

        02/19/13       IFC - Issued for Construction    Y     

1  MILL ORDER PACKAGE REV 2

     03/06/13         IFC - Issued for Construction   

S2.01C

 

FRAMING PLAN- LEVEL 1- AREA “A”

        01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction   

S2.01M

 

FRAMING PLAN- MEZZANINE LEVEL- AREA “A”

  

     01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER PACKAGE REV 2

     03/06/13         IFC - Issued for Construction   

S2.01P

 

PILE FOUNDATION PLAN AREA “A”

        01/28/13       IFC - Issued for Construction    N        -         

S2.01R

  FRAMING PLAN- ROOF- AREA “A”         01/28/13       IFC - Issued for
Construction    Y

 

 

1 W.G.YATES & SONS CONST CO   Page 17   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: STRUC STRUCTURAL DRAWINGS

 

Drawing                Issued Date      Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date     

 

    

Distribution Notes

  

 

    

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER REV

     02/22/13         IFC - Issued for Construction   

S2.01S

 

FRAMING PLAN- SERVICE LEVEL- AREA “A”

  

     01/28/13       IFC - Issued for Construction    N        -         

S2.02C

 

FRAMING PLAN- LEVEL 1-AREA “B”

        01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction   

S2.02M

 

FRAMING PLAN- MEZZANINE LEVEL- AREA “B”

  

     01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER PACKAGE REV 2

     03/06/13         IFC - Issued for Construction   

S2.02P

 

PILE FOUNDATION PLAN AREA “B”

        01/28/13       IFC - Issued for Construction    N        -         

S2.02R

 

FRAMING PLAN- ROOF- AREA “B”

        01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction   

S2.02S

 

FRAMING PLAN- SERVICE LEVEL- AREA “B”

  

     01/28/13       IFC - Issued for Construction    N        -         

S2.03C

 

FRAMING PLAN- LEVEL 1- AREA “C”

        01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER PACKAGE REV

     02/22/13         IFC - Issued for Construction   

S2.03M

 

FRAMING PLAN- MEZZANINE LEVEL- AREA “C”

  

     01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER REV

     02/22/13         IFC - Issued for Construction        

4  MILL ORDER PACKAGE REV 2

     03/06/13         IFC - Issued for Construction   

S2.03P

 

PILE FOUNDATION PLAN AREA “C”

        01/28/13       IFC - Issued for Construction    N        -         

S2.03R

 

FRAMING PLAN- ROOF- AREA “C”

        01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER REV

     02/22/13         IFC - Issued for Construction   

S2.03S

 

FRAMING PLAN- SERVICE LEVEL- AREA “C”

  

     01/28/13       IFC - Issued for Construction    N        -         

S2.04C

 

FRAMING PLAN- LEVEL 1- AREA “D”

        01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction   

 

 

1 W.G.YATES & SONS CONST CO   Page 18   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: STRUC STRUCTURAL DRAWINGS

 

Drawing                Issued Date      Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date     

 

    

Distribution Notes

  

 

    

3  MILL ORDER REV

     02/22/13         IFC - Issued for Construction   

S2.04M

 

FRAMING PLAN- MEZZANINE LEVEL-AREA “D”

  

     01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER REV

     02/22/13         IFC - Issued for Construction   

S2.04P

 

PILE FOUNDATION PLAN AREA “D”

        01/28/13       IFC - Issued for Construction    N        -         

S2.04R

 

FRAMING PLAN- ROOF- AREA “D”

        01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER REV

     02/22/13         IFC - Issued for Construction   

S2.04S

 

FRAMING PLAN- SERVICE LEVEL- AREA “D”

  

     01/28/13       IFC - Issued for Construction    N        -         

S2.05C

 

FRAMING PLAN- LEVEL 1- AREA “E”

        01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction   

S2.05M

 

FRAMING PLAN- MEZZANINE LEVEL- AREA “E”

  

     01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction   

S2.05P

 

PILE FOUNDATION PLAN AREA “E”

        01/28/13       IFC - Issued for Construction    N        -         

S2.05R

 

FRAMING PLAN- ROOF- AREA “E”

        01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER REV

     02/22/13         IFC - Issued for Construction   

S2.05S

 

FRAMING PLAN- SERVICE LEVEL- AREA “E”

  

     01/28/13       IFC - Issued for Construction    N        -         

S2.06C

 

FRAMING PLAN- LEVEL 1- AREA “F”

        01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER REV

     02/22/13         IFC - Issued for Construction        

4  MILL ORDER PACKAGE REV 2

     03/06/13         IFC - Issued for Construction   

S2.06M

 

FRAMING PLAN- MEZZANINE LEVEL- AREA “F”

  

     01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER REV

     02/22/13         IFC - Issued for Construction   

S2.06P

 

PILE FOUNDATION PLAN AREA “F”

        01/28/13       IFC - Issued for Construction    N        -         

S2.06R

 

FRAMING PLAN- ROOF- AREA “F”

        01/28/13       IFC - Issued for Construction    Y

 

 

1 W.G.YATES & SONS CONST CO   Page 19   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

PM Drawing Log

 

Projects: 53284- - 53284-   Types: First - Last   Drawings: First - Last All
Dates              

Show Revisions: Y

Project: 53284- YATES/PARIC PR RIVER DOWNS; OHIO

Drawing Type: STRUC STRUCTURAL DRAWINGS

 

Drawing                Issued Date      Status    Revisions

 

 

Sent Date
Revision

  

Signed Date

  

Sent to Firm

   Sent to Contact
Rev’d Date     

 

    

Distribution Notes

  

 

    

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER REV

     02/22/13         IFC - Issued for Construction   

S2.06S

 

FRAMING PLAN- SERVICE LEVEL- AREA “F”

  

     01/28/13       IFC - Issued for Construction    N        -         

S2.07C

 

FRAMING PLAN- LEVEL 1- AREA “G”

  

     01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER REV

     02/22/13         IFC - Issued for Construction        

4  MILL ORDER PACKAGE REV 2

     03/06/13         IFC - Issued for Construction   

S2.07M

 

FRAMING PLAN- MEZZANINE LEVEL- AREA “G”

  

     01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER PACKAGE REV 2

     03/06/13         IFC - Issued for Construction   

S2.07P

 

PILE FOUNDATIO PLAN AREA “G”

  

     01/28/13       IFC - Issued for Construction    N        -         

S2.07R

 

FRAMING PLAN- ROOF- AREA “G”

  

     01/28/13       IFC - Issued for Construction    Y     

1  STEEL FRAMING DD

     02/11/13         IFC - Issued for Construction        

2  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

3  MILL ORDER PACKAGE REV 2

     03/06/13         IFC - Issued for Construction   

S2.07S

 

FRAMING PLAN- SERVICE LEVEL- AREA “G”

  

     01/28/13       IFC - Issued for Construction    Y     

1  MILL ORDER PACKAGE

     02/19/13         IFC - Issued for Construction        

2  MILL ORDER BID PACKAGE REV 2

     03/06/13         IFC - Issued for Construction   

 

 

1 W.G.YATES & SONS CONST CO   Page 20   03/20/13 10:35:54 AM Date Format -
MM/DD/YY     PMDrawingLog.rpt



--------------------------------------------------------------------------------

EXHIBIT F

THE WORK WITH EXCEPTIONS



--------------------------------------------------------------------------------

EXHIBIT G

BID SUMMARY & CLARIFICATIONS



--------------------------------------------------------------------------------

Estimate Summary   Bid date     3/14/2013    RIVER DOWNS     YATES-PARIC     115
Main Street   356,411     SF    Biloxi, MS 39530    

 

          Labor     Material     Equipment     Subcontract     Temp
Matl     Equip
Rental     Other     Totals  

Direct costs

                 %                 

Base labor

    $ 4,192,938      $ 1,591,722      $ 225,182      $ 103,805,239      $ —     
  $ —        $ 1,090,890      $ 110,905,971   

Labor burden

    24.00 %    $ 1,006,305                  $ 1,006,305   

Labor fringes

    $ —                    $ —     

Labor manhours

      103,139                 

Material sales tax

    6.50 %      $ 103,462                $ 103,462   

Equipment Surcharge

    6.50 %        $ 14,637              $ 14,637   

Temporary material markup

    0.00 %            $ —            $ —     

Equipment rental markup

    0.00 %              $ —          $ —     

Other markup

    0.00 %                $ —        $ —     

Gross cost

    $ 5,199,243      $ 1,695,184      $ 239,819      $ 103,805,239      $ —     
  $ —        $ 1,090,890      $ 112,030,375   

Gross receipts tax

    0.00 %                  $ —     

Builder’s risk insurance

    0.00 %      by owner                  $ —          Overall                 
 

Overhead

    0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      0.00
%      0.00 %      $ —        $ —        $ —        $ —        $ —        $ —  
     $ —        $ —        $ —     

Profit

    2.75 %      0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      0.00
%      0.00 %      $ 3,050,836      $ —        $ —        $ —        $ —       
$ —        $ —        $ —        $ 3,050,836   

Subcontract bond

    0.00 %                  $ —     

Performance bond

  $ 0        separate $                  $ —     

GL

    OCIP                      By Owner   

Permits/Plan Review Fees

    0.00 %     
  building permits
by owner   
                   By Owner   

Contractor Contingency

    ‘2 %                  $ 2,218,790                     

 

 

 

Total

                  $ 117,300,000                     

 

 

 

Project Total

                  $ 117,300,000                     

 

 

                    U/P per GSF      $ 329.11   



--------------------------------------------------------------------------------

Estimate Detail (Combined)   

W.G. Yates & Sons Construction Company

100 Decker - Suite 210

Irving, TX 75062

Phone: 972870-1483

Fax: 972870-1076

 

Estimate File: RIVER DOWNS SOUTHWEST CORNER BUILDOUT 04302013.est - RIVER DOWNS
- SW CORNER BUILDOUT, CINCINNATI, OH

 

Estimator: SGD   Sort Sequences:     1. Divisions Primary Project Qty: 9000 SF  
  2. Major Item Code Estimate UM: Imperial     3. Minor Item Code     4. Not
Used

 

10:50:59AM

           4/30/2013   

 

            UNIT COST     TOTAL COST              

Item Code

 

Description

 

Quantity

  Labor
$     Material
$     Sub
$     Equipt
$     Labor
$     Material
$     Sub
$     Equipt
$     Total
Unit $     Item
Total $  

02 SITEWORK

                   

02300.000 EARTHWORK

                   

02315.000 Excavation and fill

                   

2316.002

 

Machine fine grade floor

  9,300.00 SQFT     0.20              1,860.00            $ 0.39      $ 3,647   

2316.009

 

Excavate for slab edge

  3.89 CUYD     20.00              77.78            $ 39.22      $ 153   

2316.011

 

Excess thickened slab soil

  3.89 CUYD         10.00              38.89        $ 14.42      $ 56   

2316.023

 

Crushed stone slab fill

  229.63 CUYD     25.00        15.00            5,740.74        3,444.44       
  $ 72.05      $ 16,545   

2316.100

 

BACKHOE W/OPERATOR

  1.00 MO     4,156.00        1,000.00          2,300.00        4,156.00       
1,000.00          2,300.00      $ 13,215.93      $ 13,216                 

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total Excavation and fill

          $ 11,835      $ 4,444      $ 39      $ 2,300        $ 33,617         
       

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total EARTHWORK

          $ 11,835      $ 4,444      $ 39      $ 2,300        $ 33,617   

02450.000 FOUNDATIONS

                   

02450.000 Foundations and load bearing elements

                   

2450.000

 

***AUGERCAST PILES & PILE CAPS - IN EXISTING GMP***

                                   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total Foundations and load bearing elements

                                 

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total FOUNDATIONS

                                 

 

 

   

 

 

   

 

 

   

 

 

     

 

 

                         

Total SITEWORK

          $ 11,835      $ 4,444      $ 39      $ 2,300        $ 33,617   

03 CONCRETE

                   

03100.000 FORMWORK

                   

03110.000 Structural CIP forms

                   

3110.701

 

Floor edge forms

  430.00 LNFT     3.25        1.15            1,397.50        494.50          $
8.14      $ 3,499   

3111.204

 

Wood column forms, 16’ to 18’

  1,360.00 SQFT     3.15        0.95            4,284.00        1,292.00       
  $ 7.64      $ 10,384   

3111.618

 

Slab form w/2.9 BM/sqft

  9,300.00 SQFT     3.50        2.50            32,550.00        23,250.00     
    $ 10.70      $ 99,522   

3111.624

 

Slab edge form

  430.00 SQFT     4.75        1.50            2,042.50        645.00          $
11.62      $ 4,995   

3111.800

 

Slab edge forms at metal deck

  430.00 LNFT     3.25        1.15            1,397.50        494.50          $
8.14      $ 3,499   

3112.100

 

Chamfer strip

  680.00 LNFT     1.75        0.35            1,190.00        238.00          $
3.97      $ 2,699   

3112.120

 

Stair forms

  959.50 SQFT     15.00        9.00            14,392.50        8,635.50       
  $ 43.23      $ 41,480                 

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

 

 

Page 1



--------------------------------------------------------------------------------

Estimator: SGD   Sort Sequences:       1. Divisions Primary Project Qty: 9000 SF
    2. Major Item Code Estimate UM: Imperial     3. Minor Item Code     4. Not
Used

 

10:50:59AM    Estimate File: RIVER DOWNS SOUTHWEST CORNER BUILDOUT 04302013.est
- RIVER DOWNS - SW CORNER BUILDOUT, CINCINNATI, OH    4/30/2013

 

            UNIT COST     TOTAL COST               

Item Code

 

Description

 

Quantity

  Labor
$     Material
$     Sub
$     Equipt
$     Labor
$     Material
$     Sub
$     Equipt
$     Total
Unit $      Item
Total $  

Total Structural CIP forms

          $ 57,254      $ 35,050             $ 166,078   

03150.000 Concrete accessories

                    

3150.650

 

Screeds for slab

  2,232.00 LNFT     0.35        0.35            781.20        781.20          $
1.22       $ 2,731   

3150.900

 

Form releasing agent

  11,090.00 SQFT     0.04        0.04            443.60        443.60          $
0.14       $ 1,551   

3150.900

 

Form releasing agent

  959.50 SQFT     0.04        0.04            38.38        38.38          $ 0.14
      $ 134                 

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total Concrete accessories

          $ 1,263      $ 1,263             $ 4,416                 

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total FORMWORK

          $ 58,517      $ 36,313             $ 170,495   

03200.000 CONCRETE REINFORCING

                    

03210.000 Reinforcing steel

                    

3210.130

 

Supported slab rebar

  34.18 TONS       1,200.00        650.00            41,013.00        22,215.37
       $ 2,779.67       $ 95,002   

3210.150

 

Column rebar

  9.93 TONS       1,200.00        650.00            11,916.00        6,454.50   
    $ 2,779.67       $ 27,602   

3210.400

 

Rebar @ stairs

  3.27 TONS       1,200.00        650.00            3,924.00        2,125.50   
    $ 2,779.67       $ 9,090                 

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total Reinforcing steel

            $ 56,853      $ 30,795           $ 131,694   

03220.000 Welded wire fabric

                    

3220.012

 

6x6 W2.9/W2.9 mesh

  107.42 SQS       20.00        15.00            2,148.30        1,611.23       
$ 52.34       $ 5,622                 

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total Welded wire fabric

            $ 2,148      $ 1,611           $ 5,622   

03240.000 Fibrous reinforcing

                    

3240.011

 

Fiber reinforcing (fibermesh)

  258.33 LBS       5.00              1,291.67          $ 7.68       $ 1,983     
           

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total Fibrous reinforcing

            $ 1,292             $ 1,983                 

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total CONCRETE REINFORCING

            $ 60,293      $ 32,407           $ 139,299   

03300.000 CAST IN PLACE CONCRETE

                    

03310.000 Structural concrete

                    

3310.350

 

**Concrete in slab on grade**

  ****                     

3310.392

 

4500 psi w/pump

  190.20 CUYD     20.00        105.00          15.00        3,804.00       
19,971.00          2,853.00      $ 223.47       $ 42,504   

3310.650

 

**Concrete in columns**

  ****                     

3310.688

 

4500 psi w/crane

  26.44 CUYD     25.00        105.00            661.11        2,776.67         
$ 210.24       $ 5,560   

3311.500

 

**Conc in supported slab**

  ****                     

3311.536

 

5000 psi w/pump

  361.67 CUYD     18.00        110.00          15.00        6,510.00       
39,783.33          5,425.00      $ 227.23       $ 82,180   

3311.700

 

** Slab over metal deck**

  ****                     

3311.736

 

5000 psi w/pump

  136.63 CUYD     18.00        110.00          15.00        2,459.33       
15,029.26          2,049.44      $ 227.23       $ 31,046   

3311.900

 

**Concrete in stairs and landings**

  ****                     

3311.936

 

5000 psi w/pump

  44.29 CUYD     35.00        110.00          15.00        1,550.14       
4,871.86          664.35      $ 260.56       $ 11,540   

3315.976

 

* SOG area *

  9,300.00 SQFT                     

3315.977

 

* Thickened slab length *

  420.00 LNFT                     

 

 

Page 2



--------------------------------------------------------------------------------

Estimator: SGD   Sort Sequences:       1. Divisions Primary Project Qty: 9000 SF
    2. Major Item Code Estimate UM: Imperial     3. Minor Item Code     4. Not
Used

 

10:50:59AM    Estimate File: RIVER DOWNS SOUTHWEST CORNER BUILDOUT 04302013.est
- RIVER DOWNS - SW CORNER BUILDOUT, CINCINNATI, OH    4/30/2013

 

            UNIT COST   TOTAL COST               

Item Code

 

Description

 

Quantity

  Labor
$     Material
$     Sub
$     Equipt
$   Labor
$     Material
$     Sub
$     Equipt
$     Total
Unit $      Item
Total $  

3315.984

 

* No. of columns *

  10.00 EACH                     

3315.986

 

* Supported slab area *

  9,300.00 SQFT                     

3315.991

 

* Slab over metal deck area *

  9,300.00 SQFT                     

3315.992

 

* No. of concrete stair risers *

  34.00 EACH                                   

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total Structural concrete

          $ 14,985      $ 82,432        $ 10,992         $ 172,829   

03350.000 Finishing

                    

3350.120

 

Rub concrete stairs

  385.56 SQFT         0.95              366.28        $ 1.37       $ 528   

3350.130

 

Machine trowel finish

  27,900.00 SQFT         0.85              23,715.00        $ 1.23       $
34,191   

3350.131

 

Point and patch

  11,663.94 SQFT     0.15        0.05            1,749.59        583.20         
$ 0.37       $ 4,326   

3350.144

 

Trowel finish stairs

  612.00 SQFT         1.50              918.00        $ 2.16       $ 1,324     
           

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total Finishing

          $ 1,750      $ 583      $ 24,999           $ 40,368   

03390.000 Curing

                    

3390.010

 

Protect and cure

  28,512.00 SQFT     0.04        0.04            1,140.48        1,140.48       
  $ 0.14       $ 3,987                 

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total Curing

          $ 1,140      $ 1,140             $ 3,987                 

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total CAST IN PLACE CONCRETE

          $ 17,875      $ 84,156      $ 24,999      $ 10,992         $ 217,185
                

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total CONCRETE

          $ 76,392      $ 180,761      $ 57,406      $ 10,992         $ 526,978
  

05 METALS

                    

05100.000 STRUCTURAL FRAMING

                    

05120.000 Structural steel

                    

5120.000

 

STRUCTURAL STEEL

  86.00 TONS       2,350.00        1,000.00            202,100.00       
86,000.00        $ 5,050.05       $ 434,304                 

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total Structural steel

            $ 202,100      $ 86,000           $ 434,304             

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total STRUCTURAL FRAMING

            $ 202,100      $ 86,000           $ 434,304   

05500.000 METAL FABRICATIONS

                    

05520.000 Handrails and railings

                    

5520.011

 

DECORATIVE STEEL GUARDRAIL @ STAIRS

  100.00 LNFT         175.00              17,500.00        $ 252.30       $
25,230                 

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total Handrails and railings

              $ 17,500           $ 25,230             

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total METAL FABRICATIONS

              $ 17,500           $ 25,230             

 

 

   

 

 

   

 

 

   

 

 

      

 

 

 

Total METALS

            $ 202,100      $ 103,500           $ 459,535   

06 WOOD & PLASTICS

                    

 

 

Page 3



--------------------------------------------------------------------------------

Estimator: SGD   Sort Sequences:     1. Divisions Primary Project Qty: 9000 SF  
  2. Major Item Code Estimate UM: Imperial     3. Minor Item Code     4. Not
Used

 

10:50:59AM    Estimate File: RIVER DOWNS SOUTHWEST CORNER BUILDOUT 04302013.est
- RIVER DOWNS - SW CORNER BUILDOUT, CINCINNATI, OH    4/30/2013

 

            UNIT COST   TOTAL COST            

Item Code

 

Description

 

Quantity

  Labor
$     Material
$     Sub
$     Equipt
$   Labor
$     Material
$     Sub
$     Equipt
$   Total
Unit $     Item
Total $  

06000.000 BASIC WOOD & PLASTICS MATERIALS & METHODS

                   

06000.000 Basic wood and plastic materials and methods

                   

6000.000

 

ROUGH CARPENTRY

  1,650.00 BDFT     2.75        0.95            4,537.50        1,567.50       
  $ 6.85      $ 11,304                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total Basic wood and plastic materials and methods

          $ 4,538      $ 1,568            $ 11,304                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total BASIC WOOD & PLASTICS MATERIALS & METHODS

          $ 4,538      $ 1,568            $ 11,304                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total WOOD & PLASTICS

            $ 4,538      $ 1,568            $ 11,304   

07 THERMAL & MOISTURE PROTECTION

                   

07200.000 THERMAL PROTECTION

                   

07260.000 Vapor retarders

                   

7260.012

 

6mil Visqueen subgrade paper

  102.30 SQS     5.00        3.50            511.50        358.05          $
15.18      $ 1,553                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total Vapor retarders

          $ 512      $ 358            $ 1,553                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total THERMAL PROTECTION

          $ 512      $ 358            $ 1,553   

07400.000 ROOF & SIDING PANELS

                   

07430.000 Composite panels

                   

7430.000

 

EXTERIOR SKIN - EXISTING SKIN ON COLUMN LINE “C” MOVES TO COLUMN LINE “A”

                                   

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total Composite panels

                                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total ROOF & SIDING PANELS

                   

07500.000 MEMBRANE ROOFING

                   

07500.000 Membrane roofing

                   

7500.000

 

MEMBRANE ROOF & ROOF ACCESSORIES

  9,300.00 SQFT         15.00              139,500.00        $ 21.63      $
201,123                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total Membrane roofing

              $ 139,500          $ 201,123                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total MEMBRANE ROOFING

              $ 139,500          $ 201,123                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total THERMAL & MOISTURE PROTECTION

            $ 512      $ 358      $ 139,500          $ 202,675   

08 DOORS & WINDOWS

                   

08100.000 METAL DOORS & FRAMES

                   

08100.000 Metal doors and frames

                   

8100.000

 

DOORS, FRAMES & HARDWARE - FOH

  2.00 EACH     300.00        1,000.00            600.00        2,000.00       
  $ 2,123.68      $ 4,247   

 

 

Page 4



--------------------------------------------------------------------------------

Estimator: SGD   Sort Sequences:     1. Divisions Primary Project Qty: 9000 SF  
  2. Major Item Code Estimate UM: Imperial     3. Minor Item Code    
4. Not Used

 

10:50:59AM   Estimate File: RIVER DOWNS SOUTHWEST CORNER BUILDOUT 04302013.est -
RIVER DOWNS - SW CORNER BUILDOUT, CINCINNATI, OH    4/30/2013

 

            UNIT COST   TOTAL COST            

Item Code

 

Description

 

Quantity

  Labor
$     Material
$     Sub
$     Equipt
$   Labor
$     Material
$     Sub
$     Equipt
$   Total
Unit $     Item
Total $  

8100.001

 

DOORS, FRAMES & HARDWARE - BOH

  2.00 EACH     250.00        600.00            500.00        1,200.00         
$ 1,411.46      $ 2,823                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total Metal doors and frames

          $ 1,100      $ 3,200            $ 7,070                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total METAL DOORS & FRAMES

          $ 1,100      $ 3,200            $ 7,070   

08800.000 GLASS & GLAZING

                   

08810.000 Glass

                   

8810.000

 

UPGRADE EXISTING MIXED EXTERIOR SKIN ON COLUMN LINE 6 TO GLASS STOREFRONT &
RELOCATE TO TRACKSIDE

  960.00 SQFT         40.00              38,400.00        $ 57.67      $ 55,363
                

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total Glass

              $ 38,400          $ 55,363                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total GLASS & GLAZING

              $ 38,400          $ 55,363                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total DOORS & WINDOWS

          $ 1,100      $ 3,200      $ 38,400          $ 62,433   

09 FINISHES

                   

09100.000 METAL SUPPORT ASSEMBLIES

                   

09100.000 Metal support assemblies

                   

9100.000

 

FRAMING @ COLUMN LINE “C” IS RELOCATED TO COLUMN LINE “A”

                     

9100.001

 

NEW DRYWALL PARTITION @ COLUMN LINE “A” - FOH DRYWALL FINISH ON CASINO SIDE &
WHITE BOX ON SHELL SIDE

  2,400.00 SQFT         25.00              60,000.00        $ 36.04      $
86,504   

9100.002

 

BOH ACOUSTICAL CEILINGS

  9,300.00 SQFT         5.00              46,500.00        $ 7.21      $ 67,041
  

9100.010

 

***NO DRYWALL FINISH, FLOOR FINISH OR PAINT IS INCLUDED IN SHELL SPACE***

  EACH                                  

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total Metal support assemblies

              $ 106,500          $ 153,545                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total METAL SUPPORT ASSEMBLIES

              $ 106,500          $ 153,545                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total FINISHES

              $ 106,500          $ 153,545   

15 MECHANICAL

                   

15000.000 MECHANICAL

                   

15000.000 Mechanical

                   

15000.000

 

HVAC DISTRIBUTION - MINIMUM REQ’D TO MAINTAIN TEMP & HUMIDITY

  1.00 LS         98,000.00              98,000.00        $ 141,290.37      $
141,290                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

Total Mechanical

              $ 98,000          $ 141,290                 

 

 

   

 

 

   

 

 

   

 

   

 

 

 

 

 

Page 5



--------------------------------------------------------------------------------

Estimator: SGD    Sort Sequences:      1. Divisions Primary Project Qty: 9000 SF
      2. Major Item Code Estimate UM: Imperial       3. Minor Item Code      
4. Not Used

 

10:50:59AM    Estimate File: RIVER DOWNS SOUTHWEST CORNER BUILDOUT 04302013.est
- RIVER DOWNS - SW CORNER BUILDOUT, CINCINNATI, OH      4/30/2013   

 

            UNIT COST   TOTAL COST              

Item Code

 

Description

 

Quantity

  Labor
$   Material
$   Sub
$     Equipt
$   Labor
$     Material
$     Sub
$     Equipt
$     Total
Unit $     Item
Total $  

Total MECHANICAL

              $ 98,000          $ 141,290   

15300.000 FIRE PROTECTION PIPE

                   

15300.000 Fire protection pipe

                   

15300.000

 

FIRE PROTECTION - MINIMUM TO MEET CODE

  1.00 LS         28,250.00              28,250.00        $ 40,729.11      $
40,729                 

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total Fire protection pipe

              $ 28,250          $ 40,729                 

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total FIRE PROTECTION PIPE

              $ 28,250          $ 40,729   

15400.000 PLUMBING FIXTURES & EQUIPMENT

                   

15400.000 Plumbing fixtures and equipment

                   

15400.000

 

***NO PLUMBING IS INCLUDED IN SHELL SPACE***

                                   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total Plumbing fixtures and equipment

                                 

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total PLUMBING FIXTURES & EQUIPMENT

                                 

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total MECHANICAL

              $ 126,250          $ 182,019   

16 ELECTRICAL

                   

16000.000 ELECTRICAL

                   

16000.000 Electrical

                   

16000.000

 

ELECTRICAL - MINIMUM POWER & LIGHTS TO MEET CODE

  1.00 LS         49,500.00              49,500.00        $ 71,366.06      $
71,366   

16000.001

 

WALKER DUCT FOR ADDED SLAB AREA

  1.00 LS         138,291.00              138,291.00        $ 199,379.46      $
199,379                 

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total Electrical

              $ 187,791          $ 270,746                 

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total ELECTRICAL

              $ 187,791          $ 270,746                 

 

 

   

 

 

   

 

 

   

 

 

     

 

 

 

Total ELECTRICAL

              $ 187,791          $ 270,746   

ESTIMATE TOTALS

          $ 94,375      $ 392,431      $ 759,386      $ 13,292        $
1,902,852   

 

 

Page 6



--------------------------------------------------------------------------------

Estimate Detail (Combined)   

YATES-PARIC

115 MAIN STREET

BILOXI, MS 39530

Phone:

Fax:

 

Estimate File: RIVER DOWNS GRANDSTAND AND JOCKEY QUARTERS PRICING ANALYSIS
03282013.est - RIVER DOWNS - GRANDSTAND & JOCKEY QUARTERS ANALYSIS, CINCINNATI,
OH

 

Estimator: SGD   Sort Sequences:     1. Alternates Primary Project Qty: 0 SF    
2. Divisions Estimate UM: Imperial     3. Major Item Code     4. Minor Item Code

 

4:28:05PM

           3/28/2013   

 

            UNIT COST   TOTAL COST            

Item Code

 

Description

 

Quantity

  Labor
$   Material
$   Sub
$     Equipt
$   Labor
$   Material
$   Sub
$     Equipt
$   Total
Unit $     Item
Total $  

00 ADD VIP SUITE TO CROWS NEST

                   

03 CONCRETE

                   

03000.000 BASIC CONCRETE MATERIALS & METHODS

                   

03000.000 Basic materials and methods

                   

3000.030

 

VIP SUITE & BATHROOM - CORE & SHELL

  1.00 LS         54,000.00              54,000.00        $ 57,067.20      $
57,067   

3000.040

 

AMTOTE - CORE & SHELL

  1.00 LS         51,000.00              51,000.00        $ 53,896.80      $
53,897                 

 

 

 

 

 

 

   

 

   

 

 

 

Total Basic materials and methods

              $ 105,000          $ 110,964                 

 

 

 

 

 

 

   

 

   

 

 

 

Total BASIC CONCRETE MATERIALS & METHODS

              $ 105,000          $ 110,964                 

 

 

 

 

 

 

   

 

   

 

 

 

Total CONCRETE

              $ 105,000          $ 110,964   

09 FINISHES

                   

09000.000 BASIC FINISH MATERIALS & METHODS

                   

09000.000 Basic finish materials and methods

                   

9000.015

 

VIP SUITE & BATHROOM - FINISHES

  1.00 LS         50,000.00              50,000.00        $ 52,840.00      $
52,840   

9000.020

 

AMTOTE - FINISHES

  1.00 LS         20,000.00              20,000.00        $ 21,136.00      $
21,136                 

 

 

 

 

 

 

   

 

   

 

 

 

Total Basic finish materials and methods

              $ 70,000          $ 73,976                 

 

 

 

 

 

 

   

 

   

 

 

 

Total BASIC FINISH MATERIALS & METHODS

              $ 70,000          $ 73,976                 

 

 

 

 

 

 

   

 

   

 

 

 

Total FINISHES

              $ 70,000          $ 73,976   

12 FURNISHINGS

                   

12400.000 FURNISHINGS & ACCESSORIES

                   

12400.000 Furnishings and accessories

                   

12400.005

 

VIP SUITE & BATHROOM - OWNER FFE

  1.00 LS         75,000.00              75,000.00        $ 79,260.00      $
79,260                 

 

 

 

 

 

 

   

 

   

 

 

 

Total Furnishings and accessories

              $ 75,000          $ 79,260                 

 

 

 

 

 

 

   

 

   

 

 

 

Total FURNISHINGS & ACCESSORIES

              $ 75,000          $ 79,260                 

 

 

 

 

 

 

   

 

   

 

 

 

Total FURNISHINGS

              $ 75,000          $ 79,260   

 

 

Page 1



--------------------------------------------------------------------------------

Estimator: SGD   Sort Sequences:     1. Alternates Primary Project Qty: 0 SF    
2. Divisions Estimate UM: Imperial     3. Major Item Code     4. Minor Item Code

 

4:28:05PM    Estimate File: RIVER DOWNS GRANDSTAND AND JOCKEY QUARTERS PRICING
ANALYSIS 03282013.est - RIVER DOWNS - GRANDSTAND & JOCKEY QUARTERS ANALYSIS,
CINCINNATI, OH      3/28/2013   

 

                UNIT COST   TOTAL COST            

Item Code

 

Description

 

Quantity

  Labor
$   Material
$   Sub
$     Equipt
$   Labor
$   Material
$   Sub
$     Equipt
$   Total
Unit $     Item
Total $  

16 ELECTRICAL

                   

16000.000 ELECTRICAL

                   

16000.000 Electrical

                   

16000.005

 

VIP SUITE & BATHROOM - MEPFP

  1.00 LS         56,000.00              56,000.00        $ 59,180.80      $
59,181   

16000.050

 

AMTOTE - MEPFP

  1.00 LS         52,000.00              52,000.00        $ 54,953.60      $
54,954                 

 

 

 

 

 

 

   

 

   

 

 

 

Total Electrical

              $ 108,000          $ 114,134                 

 

 

 

 

 

 

   

 

   

 

 

 

Total ELECTRICAL

              $ 108,000          $ 114,134                 

 

 

 

 

 

 

   

 

   

 

 

 

Total ELECTRICAL

              $ 108,000          $ 114,134                 

 

 

 

 

 

 

   

 

   

 

 

 

Total ADD VIP SUITE TO CROWS NEST

              $ 358,000          $ 378,334   

 

 

Page 2



--------------------------------------------------------------------------------

RIVER DOWNS

CINCINNATI, OH

CLARIFICATIONS

JUNE 24, 2013

GENERAL CONDITIONS

 

  a. Tie in and extension of existing utilities for temporary and permanent use
is included. All temporary power, water, sewer and usage fees for temporary
facilities are by Contractor throughout the construction duration. All permanent
power is by Owner.

 

  b.

Project duration is included for a May 1, 2014 Open to Public, subject to all
Regulatory Approvals and completion of Owner responsibilities outside the
control of the contractor. We have assumed a readily available workforce and an
uninterrupted supply of material and equipment. Project schedule assumes 15
weather days. Weather days/abnormal weather is described as a weather condition
that adversely affects critical path work in excess of 25% of the planned work
and or precipitation is in excess of a  1/4”. Catastrophic weather events to
include flooding, tornados excessive frozen precipitation will be assessed day
for a day.

 

  c. The cost of a Performance and Payment Bond has been excluded. Performance
and Payment Bond can be provided for an additional amount of 1% of final
contract price. Bond availability and insurance is subject to surety approval.
Builders Risk insurance must be in place prior to the issuance of a Performance
and Payment Bond.

 

  d. All FFE is included per the Responsibility Matrix dated February 28, 2013.

 

  e. No tap or impact fees are included in the budget, all deposits are
excluded.

 

  f. No Permanent Utility Service Fees, Utility Service Deposits, Hook Up Fees,
or Assessments are included.

 

  g. Additional costs resulting from any tax or additional fees imposed under
any statute, court decision or regulation becoming effective after acceptance of
the GMP is excluded.

 

  h. Building Permit and Plan Review fees are excluded. The Contractor may be
required to pay for early permit fees and such fees shall be reimbursed and
invoiced outside of the GMP.

 

  i.

All 3rd party testing laboratory costs including water intrusion testing are
excluded.

 

  j. The cost of insurance covered under the OCIP and the additional insurance
required from enrolled and excluded parties (non-OCIP) are excluded from the GMP
pursuant to Exhibit O.

 

  k.

All agreed upon allowances as listed, are net numbers and include material,
installation, components associated with the allowance, bonds, fee, General
Conditions, Insurances and



--------------------------------------------------------------------------------

  taxes. General Contractor does not represent that allowances are adequate for
Design, Owner or Cost Intent.

 

  l. Design build fees are included at the backside facilities only. We are
providing design assist services for the MEPFP.

 

  m. We have excluded any cost for a code consultant if one should be required.

 

  n. Selected subcontractor values used in the budget include bond cost.
Contractor makes no representation that all subcontractor bonds will be
provided.

 

  o. Contractors Burden Rate is included and set at a rate of 36% for non-union
management personnel. Rate is auditable.

 

  p. GMP pricing is based on the drawings log offered in a separate attachment
to the contract.

 

  q. Construction related costs for the Owner VIP Suite and Amtote areas located
at the Crow’s Nest Level of the Grand Stand have been added to GMP in the amount
of $378,334. Scope of work to include full core and shell, finishes and MEPFP
build out for this added area.

 

  r. Gaming Floor Podium White Box Shell Out area has been added to the GMP in
the amount of $1,902,852. Scope of work to include full core and shell, MEPFP
rough in only to meet code and “white box” finishes only. No flooring, wall
finishes or paint is included. This area is located in the Southwest corner of
the podium between column lines A6-A11 to C6-C11 and to include the stair area
at column lines A6- A5 to B6-B5.

DIVISION 02

 

  a. Demolition is included as amount currently under subcontract to O’Rourke
Wrecking.

 

  b. We have not included any provisions for underground obstructions. Equitable
cost adjustments will be required if obstructions are encountered.

 

  c. Earthwork, drainage and retaining walls are included as amount currently
under subcontract to Trucco.

 

  d. Water, sewer and gas site utilities are included per GMP bid documents
listed on drawing log.

 

  e. Asphalt paving with aggregate stone base is included per GMP bid documents
listed on drawing log.

 

  f. Concrete paving and walks are included per GMP bid documents listed on
drawing log.

 

  g. Pavement marking and striping are included per GMP bid documents listed on
drawing log.

 

    2    

River Downs

Cincinnati, OH



--------------------------------------------------------------------------------

  h. Chain link security fence at backside facility is included per GMP bid
documents listed on drawing log.

 

  i. Parking/access control gates at VIP parking area are included per GMP bid
documents listed on drawing log.

 

  j. Dirt and turf tracks are included per GMP bid documents listed on drawing
log.

 

  k. Traffic signalization and turn lanes at Kellogg Road entry is excluded in
its entirety.

 

  l. Landscaping/Hardscaping/Irrigation is included as an Allowance of
$1,500,000. Track Irrigation is not included in this allowance.

 

  m. Track irrigation, paddock, winners circle and associated items are included
in the track budget.

DIVISION 03

 

  1. Concrete is included per GMP bid documents listed on drawing log.

 

  2. Grouting of steel base plates is included.

 

  3. Hoisting for this scope of work is included.

DIVISION 04

 

  1. Masonry is included per GMP bid documents listed on drawing log.

DIVISION 05

 

  1. Structural steel, joist and deck are included per GMP bid documents listed
on drawing log.

 

  2. Miscellaneous metals are included per GMP bid documents listed on drawing
log.

 

  3. 126 tons miscellaneous steel is included consisting of framing at roof
screen walls, elevator support steel, framing at roof openings, future elevator
machine room for the freight traction elevators and roof dunnage for roof top
mounted equipment.

 

  4. Ornamental metals and glass handrails are included per GMP bid documents
listed on drawing log.

DIVISION 06

 

  1. Rough carpentry is included is per GMP bid drawings.

 

  2. Stalls in new barns are included as 2x8 rough sawn oak.

 

    3    

River Downs

Cincinnati, OH



--------------------------------------------------------------------------------

  3. We include replacing damaged stall materials in existing barns.

 

  4. Millwork cost by area is shown on Finishes Matrix included under the
Estimate Detail tab dated Feb 28, 2013.

DIVISION 07

 

  1. All flat roof areas are included as fully mechanically fastened TPO
membrane with two layers of 2.25” polyiso insulation. No protective cover is
included

 

  2. We have included cleaning and coating the existing barn roofs with a “Kool
Seal” roof coating.

 

  3. Below grade waterproofing is included at elevator pits

 

  4. Caulking is included.

 

  5. Firestopping at rated partitions and ceilings is included per code
requirements.

 

  6. Cementitious spray applied fire proofing is included at gaming facility.

 

  7. Waterproofing/Air Barrier is included behind profiled metal wall panels.

 

  8. EIFS, profile metal panels, flat metal panels/fascia, metal screen wall and
architectural metal panels are included per GMP bid documents listed on drawing
log.

 

  9. We exclude design responsibility for exterior skin components. We will
provide design assistance and coordination through the Yates-Paric BERM process
to meet the requirements for the exterior cladding system.

 

  10. Yates Paric will provide full coordination at the exterior envelope thru
the Building Envelope Review Meeting (BERM). All design responsibilities will
remain with the architect of record

DIVISION 08

 

  1. Hollow metal doors, hollow metal frames and hardware have been included at
BOH areas.

 

  2. FOH wood doors, frames and hardware have been included at FOH areas.

 

  3. Aluminum storefront is included at Gaming and Grandstand areas per GMP bid
documents listed on drawing log.

 

  4. We have included all frames and glazing to be per manufacturer’s standard
profiles and colors.

 

    4    

River Downs

Cincinnati, OH



--------------------------------------------------------------------------------

DIVISION 09

 

  1. Finishes cost by area is shown on the Finishes and material Matrices found
under the Estimate Detail tab dated February 28, 2013.

DIVISION 10

 

  1. Signage is included per the Responsibility Matrix dated February 28, 2013.

 

  2. Plastic laminate toilet compartments are included in BOH restrooms.

 

  3. Toilet accessories are included.

 

  4. Fire extinguishers & cabinets are included.

 

  5. Lockers are included as metal single tier at jockey locker room and metal
four tier at worker locker room.

DIVISION 11

 

  1. Dock bumpers, seals, lights and dock levelers are included at the three
(3) truck bays at loading dock area.

 

  2. Food service equipment is included as an Allowance of $5,000,000.

 

  3. We exclude any equipment at Can Wash and Trash areas and assume anything
required here to be vendor provided. Rough-in of MEP is included subject to
specifications being provided timely.

 

  4. We exclude trash compactors. Rough-in of MEP is included subject to
specification being provided timely.

 

  5. We exclude 20 cuyd dumpsters at backside facility.

DIVISION 12

 

  1. FFE is included in accordance with attached Responsibility Matrix dated
February 28, 2013.

DIVISION 13

 

  1. Backside facility barns and buildings are included per GMP bid documents
listed on drawing log. No space program has been received at the time of the GMP
agreement.

 

    5    

River Downs

Cincinnati, OH



--------------------------------------------------------------------------------

DIVISION 14

 

  1. We have included elevators and escalators based on the layout and stops
showing in the GMP drawings. Specifications are based on ThyssenKrupp products.

 

  2. We have included an allowance of $15,000 for finishes per passenger
elevator only.

DIVISION 15

MEPFP systems are based upon the equipment; ductwork and piping completed by the
project design-assist members as well as the design narrative from MSA dated
January 28, 2013 and associated meetings. Design responsibility remains with the
Engineer of Record.

Fire Protection

 

  1. Wet pipe sprinkler system is included at Gaming, Grandstand/OTB and BOH/
Administrative finished areas.

 

  2. Fire Protection at the Porte Cochere and the under building parking area is
not included.

 

  3. We have not included a FM200 system.

 

  4. No Fire Pump is included.

HVAC

 

  1. Nine (9) variable air volume, roof mounted, air handling units to serve the
back of house areas, administration areas, kitchen etc. Units feature solid
double wall construction, standard roof curb, factory mounted end devices,
mixing box, VFD on supply fan, economizer, return fan, chilled water & hot water
coils, discharge plenums, and galvanized drain pans, bag/cartage filters.

 

  2. Four (4) constant volume roof mounted air handling units to serve casino
area. Units feature solid double wall construction, standard roof curb, factory
mounted end devices, mixing box, VFD on supply fan, economizer, return fan,
chilled water & hot water coils, discharge plenums, and galvanized drain pans,
bag/cartage filters.

 

  3. One (1) Annexair or equivalent constant volume air handling unit to serve
casino area. Unit features standard roof curb, energy recovery wheel,

 

  4. Sixty-two variable air volume boxes with hot water reheat. Units feature
insulated rectangular plenums, DDC controls, hot water coil and flexible
connection mp duct.

 

  5. Eight (8) kitchen exhaust systems to serve grease hoods and dishwasher
exhaust systems. Exhaust values are not available at time of submission, final
quantities to be verified.

 

  6. Three (3) direct fired natural gas make up air units to serve kitchen
systems. MUA units are 100% outdoor air units and feature downblast flat roof
curb, and weather hood.

 

  7. Install exhaust hoods supplied by others. Proposal anticipates make up air
connection integral to hood. Make up air units to be ducted directly to hood
connection.

 

    6    

River Downs

Cincinnati, OH



--------------------------------------------------------------------------------

  8. No vibration isolation curbs are included

 

  9. Rectangular and spiral duct system built to SMACNA standards. Medium
pressure duct built to 4” pressure class, low pressure duct built to 2” pressure
class.

 

  10. Welded black iron duct to serve exhaust systems at all kitchen hoods.
Cleanouts to be provided at all fittings, change in direction, etc. Aluminum or
stainless steel duct to serve dishwasher exhaust.

 

  11. Toilet exhaust systems to serve all restrooms and janitor closets ducted
to the outside per code. Systems utilize roof mounted exhaust fans and spiral
duct distribution systems with flexible connections to exhaust grilles.

 

  12. Four (4) chilled water fan coil units to serve IDF rooms.

 

  13. Fourteen (14) cabinet unit heaters to serve entrances, vestibules, and
stairwells.

 

  14. Three (3) Liebert style computer room units to serve computer rooms. Units
feature upflow design with two way modulating chilled water valve,
microprocessor controls, electric reheat, condensate pump, discharge plenum, DX
cooling coil for back up cooling with remote mounted condensing unit, and
disconnect switch.

 

  15. Chilled water fan coil unit to serve elevator equipment rooms. Louvered
face air devices are included throughout. Proposal carries an allowance for slot
type diffusers located at perimeter of casino.

 

  16. Heat and ventilation is included for the maintenance building.

 

  17. Wall mounted exhaust fans are included to provide ventilation in barns.

 

  18. Refrigerant piping to be “Type L” copper with silver soldered joints.

 

  19.

Suction lines to be insulated with  1/2” Armaflex or equal.

 

  20. Two way valves to be utilized on all terminal boxes and air handling
units.

 

  21. Three way valves will be provided at remote locations to minimize stagnant
water.

 

  22. Chilled and hot water piping to be Standard Weight Black Steel with
standard weight fittings and welded and/or mechanical joints in pipe sizes 3”
and larger.

 

  23.

Piping 2- 1/2” and smaller to be Type “L” copper with brazed or mechanical
joints.

 

  24. Condenser water piping to be Schedule 40 Black Steel with standard weight
fittings, and welded and/or mechanical joints.

 

  25. Reverse return pipe systems is are included

 

  26.

Condensate drain lines to have  1/2” Armaflex insulation. Chilled and hot water
piping 2 1/2” and greater to have 1 1/2” fiberglass insulation. Chilled and hot
water piping 2” and smaller to have  1/2” Armaflex insulation. Supply ductwork
will be wrapped with 1 1/2” duct wrap with sealed vapor barrier in casino areas
only.

 

  27. Back of house areas with return air plenums to have exposed ductwork. All
welded grease duct is to be wrapped with 3M firewrap.

 

  28.

Return duct will be lined with  1/2” duct liner. Return boots below units to
have two joints of duct with one elbow for sound attenuation.

 

  29. Direct digital control (DDC) system is included to control mechanical
plant, air handling units, VAV boxes, and fan coil units. Includes workstation,
graphics, and 24 hours owner training. System to operate on BACnet protocol and
fully communicate with referenced equipment. DDC Sensors to be located in
computer rooms, IDF rooms, elevator equipment rooms, etc to monitor temperature
in space. DDC system will monitor alarm contacts on all Liebert computer room
equipment. Factory trained service and controls technicians will start up and
balance the entire mechanical system. DDC Controls on small equipment (Equipment
such as elevator cooling, barn exhaust fans)

 

    7    

River Downs

Cincinnati, OH



--------------------------------------------------------------------------------

  30. Time is included to assist commissioning agent provided by owner’s agent.

 

  31. Air and water balance is included for our systems.

 

  32. Certified air and water balance to be completed by our own NEBB certified
technicians.

 

  33. No humidification system is included

Plumbing

 

  1. Sanitary

 

  a. Underground sanitary to be Sch 40 PVC and all above ground sanitary and
vent piping to be cast iron.

 

  b. Sanitary will run underground to various areas and then turn vertical up
thru garage level at columns to collect discharge from casino level. This will
keep heat trace to a minimum.

 

  c. All piping exposed on garage level will be heat traced.

 

  d. Trap primers included for all floor drains, bathrooms, kitchens. (No trap
primers included for floor drains or floor sinks serving coolers and freezers).

 

  e. All garage drains to be run into sanitary. Since more than 50% of this area
is walled off code requires drains to be piped to sanitary.

 

  f. No condensate drains from freezer/coolers included.

 

  2. Grease Waste

 

  a. (1) 3000-4000 gallon concrete interceptor.

 

  b. Grease interceptor to be located toward east end of facility near truck
dock.

 

  c. All grease waste piping will be heat traced and insulated.

 

  d. Grease waste piping will serve main kitchen, employee kitchen, chop house
kitchen.

 

  e. Grandstand to have its own free standing grease interceptor.

 

  f. All grease waste piping to be cast iron.

 

  3. Storm

 

  a. (12) Storm risers located at exterior walls per attached drawing.

 

  b. Secondary storm system included; Architect / Engineer to specify location
of downspout nozzles.

 

  c. Included storm drainage for porte cochere.

 

  d. Included storm drainage for the grandstand overhang.

 

  e. All above ground storm to be cast iron.

 

  f. Insulate all horizontal.

 

  g. No heat trace included for any storm piping.

 

  h. Drains for Terrace level roofs and exterior platforms included.

 

    8    

River Downs

Cincinnati, OH



--------------------------------------------------------------------------------

  4. Domestic Water

 

  a. A 4” water service with 3” meter included.

 

  b. The static water pressure is 86 psi. Residual pressure is 62psi and flow is
1077gpm.

 

  c. Flow is from third hydrant east of Sutton and static is from second hydrant
east of Sutton. This eliminates the need for a booster pump unless the hotel is
to be served from the same water service.

 

  d. We have included non-potable water and backflow preventor for HVAC make-up
water and irrigation in central plant.

 

  e. Frost proof wall hydrants at 100’ intervals are included.

 

  f. 140 degree water will be recirculated throughout to kitchens and 120 degree
will be obtained by point of use tempering valves for all public use fixtures.

 

  g. A water softener will be provided for hot water only.

 

  h. We have provided water to soda and liquor pump room.

 

  i. Based on Stainless Steel and Copper.

 

  j. Backflows (2) 3”.

 

  k. Re-circulation pumps (4) parallel with by-pass & isolation valves.

 

  l. Backflow for non-potable system 2” with meter.

 

  m. Backflow & deduct meter for irrigation.

 

  n. Expansion tank (2).

 

  o. Plate heat exchanger with (2) storage tanks.

 

  p. 2 re-circulation pumps between exchangers.

 

  q. Refrigeration supply 2”

 

  r. (6) Roof hydrants included.

 

  5. Natural Gas

 

  a. Meter location on north side of building will be extended through building
to the central plant and kitchens.

 

  b. Pressure regulating valves vented to exterior, will be provided. Actuated
gas valves for kitchen equipment will be furnished and installed.

 

  c. Interlock with fire protection system by others.

 

  d. Based on Sch. 40 Blk Iron A53.

 

  e. 4” gas main brought to the Plant in a box.

 

  f. 4” gas to kitchen.

 

  g. Regulators for kitchen.

 

  h. Many assumptions made for gas hook-ups in kitchens due to lack of
information. Please see drawings which detail drops.

 

  i. No gas at laundry area.

 

    9    

River Downs

Cincinnati, OH



--------------------------------------------------------------------------------

  6. Plumbing Fixtures

 

  a. Water conserving type fixtures will be provided per specifications.

 

  b. Battery operated sensor type for all front of house and manual flush for
back of house fixtures.

 

  c. Plumbing Fixture Material Budget of $138,000.00 is included.

DIVISION 16

Electrical

All electrical items are to be furnished and installed per the Responsibility
Matrix dated February 28, 2013, SD Drawings dated 1/28/2013, MSA Schematic
Design Narrative dated 1/28/13.

 

  1. Distribution, Generators, UPS & Transfer Switches

 

  a. Furnish and install all electrical service entrance equipment which
includes (2) 4000 amp 480/277 volt 3 phase 4 wire service and secondary conduit
and wire. All secondary feeders to be aluminum

 

  b. Furnish and install 285’ of (8) empty 5” PVC concrete encased utility
conduits.

 

  c. Furnish and install (1) 1,500kW 480/277 volt diesel generator along with
(1) 300kw 480/277 volt diesel generator and necessary automatic transfer
switches.

 

  d. Furnish and install at minimum (1) 65KVA UPS 15 minutes battery time.

 

  2. Lighting and Lighting Controls

 

  a. Furnish and install interior general lighting, which includes can light,
troffers, cove lighting, strip lights and egress lighting. Lighting material
budget is $1,150,000.00

 

  b. Labor has been included for the owner furnished fixtures

 

  c. Furnish and install all lighting controls including a complete dimming and
relay panel system as required. Budget for this scope of work is $200,000

 

  d. Furnish and install ETLC lighting transfer cabinet for emergency dimmable
light fixtures

 

  3. Lightning Protection

 

  a. Provide and install lighting protection according to UL requirements.
Structural Steel to be utilized as the down conductors.

 

  4. HVAC and Equipment

 

  a. Provide electrical rough in and single point connection to (1) Central
Chiller Plant

 

  b. Provide electrical rough in and single point connection for exhaust fans

 

  c. Provide electrical rough in and single point connection for AHU units

 

  d. Provide electrical rough in and single point connection to pumps and hot
water heaters associated with the plumbing scope of work.

 

  e. Provide electrical rough in for elevators.

 

  f. Provide electrical rough in for escalators.

 

  g. Provide electrical rough in for walk in freezers, beer cooler, vegetable
cooler and dairy cooler.

 

  h. Provide electrical rough in and single point connection for uniform
conveyors.

 

    10    

River Downs

Cincinnati, OH



--------------------------------------------------------------------------------

  i. Provide electrical rough in and single point connection for trash
compactors.

 

  5. Restaurant and Kitchens

 

  a. Provide electrical rough in and single point connection for kitchen
equipment located in the following areas.

 

  b. Furnish and install task light fixtures per food systems notes.

 

  c. Provide electrical rough in and single point connection for dock levelers.

 

  d. Provide electrical rough in and single connection for automatic door
openers.

 

  e. Provide electrical rough in for (1) pump located in the soda / liquor room.

 

  6. Gaming Floor

 

  a. Furnish and install 36” wiremold header duct.

 

  b. Furnish and install #4 wiremold duct

 

  c. Furnish and install power and data cabling for slot machines

 

  d. Provide power connections to 120 volt gaming related attractions signs

 

  e. Provide power connections to 120 volt progressive signs

 

  f. Furnish and install dedicated duplex receptacles to feed ATM machines.

 

  g. Furnish and install dedicated receptacles to feed my choice kiosk

 

  h. Furnish and install a complete Telephone & Data distribution network
including fiber and cooper cabling and terminations complete. All cabling
assumed to be CAT 6. Budget is based on all cabling to be run open in J-hooks.

 

  i. Provide rough-ins, J hooks, cabling and terminations for CCTV systems. CCTV
equipment to be provided by owner.

 

  j. Provide cabling and termination for card access doors. All equipment to be
provide by owner

 

  k. Provide ceiling mounted speakers along with required cabling. Also provided
one paging equipment rack with required amplifiers.

 

  7. General Power

 

  a. Furnish and install dryer receptacles

 

  b. Furnish and install dedicated 20 amp 120 volt duplex receptacles for wash
machines.

 

  c. Provide electrical rough in for hand dryers.

 

  d. Furnish and install dedicated and general purpose receptacles.

 

  e. Furnish and install twist lock receptacles located in the IDF rooms

 

  f. Furnish and install weather proof GFI duplex receptacles

 

  8. Casino, Restaurants, Back of House, Grandstands Low Voltage and Fire Alarm

 

  a. Provide a complete distribution network for the Master Antenna Television
System for location, including J hooks, copper cabling and terminations. All
cabling to be open in J-hooks

 

  b. Provide complete raceway system for the two way communication system.

 

  c. Provide power, low voltage rough-ins, cabling and terminations for monitors
and big screen televisions and roof mounted satellite dishes. Budget based on
all monitors, televisions, satellites and head end equipment to be provided by
the owner.

 

  9. Customer and Employee Parking Lot & Site

 

  a. Furnish and install twin head metal halide pole light fixtures

 

  b. Furnish and install single head metal halide pole light fixtures

 

    11    

River Downs

Cincinnati, OH



--------------------------------------------------------------------------------

  c. Furnish and install decorative entrance pole light fixtures.

 

  d. Budget included for these fixtures $215,000

 

  10. Budget based on the use MC Cable throughout the project where allowed by
code and the local Authority Having Jurisdiction

 

    12    

River Downs

Cincinnati, OH



--------------------------------------------------------------------------------

EXHIBIT Q

MILESTONES



--------------------------------------------------------------------------------

EXHIBIT Q

MILESTONES

Revised Design Deliverable Schedule Dates Required for May 1, 2014 Completion

 

     

Issued By

  

Need By

Demo Plan For Track

      N/A

Site Civil/Utilities Complete

   1/17/2013    4/8/2013

Track Relocation CDs

      4/2/2013

Foundation Package (Piles/Caps)

   1/17/2013    3/11/2013

Foundation Permit

      3/18/2013

Structure Foundation Permit

      1/14/2013

Response to County

      2/25/2013

OTB Expansion

      3/12/2013

Coordination Review

      4/8/2013

Structural Steel Gaming/BOH

      3/18/2013

Structural Steel Mill Order

      2/20/2013

Rev 1

      2/22/2013

Rev 2

      3/6/2013

Rev 3

      4/1/2013

Structural Steel Podium Permit - Rev 1

      5/7/2013

Concrete Podium Structure Permit**

      3/22/2013

Grandstand Structural CDs - Not Complete

   6/14/2013    5/17/2013

Gaming/BOH Exterior Cladding CDs

   Progress Package Issued
on 3/20/13    5/1/2013

Barns/Backside CDs - This is Design/Build by YP

      5/1/2013

Grandstand MEP Rough In

      5/17/2013

Permit Package for Gaming, BOH, and Grand Stand

   Status Set Issued 5/1/13    6/10/2013

Interior Design/FFE Complete

      50% Complete by 7/15/13
100% Complete by 9/1/13

 

** needs to be submitted immediately to County for approval in order to allow
review and approval